Exhibit 10.13

Execution Version

SUBLEASE

By and Between

PTC INC.

(“Sublandlord”)

and

CHIASMA, INC.

(“Subtenant”)

140 Kendrick Street

Needham, Massachusetts

 



--------------------------------------------------------------------------------

THIS SUBLEASE (the “Sublease”) is made and entered into as of this 11th day of
October, 2019 by and between PTC INC., a corporation organized under the laws of
the State of Delaware (“Sublandlord”) and CHIASMA, INC., a corporation organized
under the laws of the state of Delaware (“Subtenant”).

 

  1.

BASIC LEASE PROVISIONS.

 

  A.

“Building”: The building designated as Building C located at:

140 Kendrick Street

Needham, Massachusetts 02494

 

  B.

Subtenant’s Address:

Chiasma, Inc.

460 Totten Pond Rd.

Waltham MA 02451

Attn: Drew Enamait

with a copy to:

Langer & McLaughlin, LLP

535 Boylston Street

Boston, MA 02116

 

  C.

Sublandlord’s Address (for notices):

PTC, Inc.

121 Seaport Boulevard

Boston, Massachusetts 02210

Attention: VP, Corporate Real Estate;

and

PTC, Inc.

121 Seaport Boulevard

Boston, Massachusetts 02210

Attention: VP, General Counsel

With copies to:

Cresa

200 State Street

Boston, Massachusetts 02109

Attention: Lease Administration (PTC Inc.);



--------------------------------------------------------------------------------

and

Choate, Hall & Stewart LLP

Two International Place

Boston, Massachusetts 02110

Attention: Paul Laudano, Esq./Adam M. Zaiger, Esq.

 

  D.

“Prime Landlord”: BP 140 Kendrick Street LLC

 

  E.

Prime Landlord’s Address (for notices):

BP 140 Kendrick Street LLC                

c/o Boston Properties Limited Partnership

Prudential Center

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199-8103

with a copy to:

BP 140 Kendrick Street LLC                

c/o Boston Properties Limited Partnership

Prudential Center

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199-8103

Attention: Regional General Counsel

 

  F.

Identification of Prime Lease and all presently-existing amendments thereto as
of the date hereof:

Indenture of Lease dated as of December 14, 1999 (the “Original Lease”), by and
between Boston Properties Limited Partnership (“Original Prime Landlord”) and
Parametric Technology Corporation (“Original Tenant”), respecting the real
property at 140 Kendrick Street, Needham, Massachusetts (as more-fully described
herein, the “Property”), as amended and affected by the following: (i) that
certain letter agreement by and between Original Prime Landlord and Original
Tenant dated as of April 25, 2000 (the “First Amendment”); (ii) that certain
Second Amendment to Lease agreement by and between Original Prime Landlord and
Original Tenant dated as of November 30, 2001 (the “Second Amendment”); (iii)
that certain Agreement by and between Original Prime Landlord and Original
Tenant dated July 6, 2006 (the “July 2006 Letter Agreement”); (iv) that certain
Third Amendment to Lease by and between Original Prime Landlord and Original
Tenant dated October 27, 2010 (the “Third Amendment”); (v) that certain letter
agreement dated as of April 13, 2012 (the “April 2012 Letter Agreement”) by and
between Original Tenant and Prime Landlord, as successor to BP 140 Kendrick
Street LLC and Original Landlord pursuant to a certain Second Assignment of
Lease dated as of June 11, 2001 (the “Second Assignment”); (vi) that certain
Fourth Amendment to Lease by and between Prime Landlord and Original Tenant
dated July 20, 2012 (the “Fourth Amendment”); (vii) that certain Acknowledgement
of Merger and Change of Name by and between Prime

 

-2-



--------------------------------------------------------------------------------

Landlord and Sublandlord, as successor-by-merger to Original Tenant, dated as of
February 19, 2013 (the “Acknowledgment of Merger”); and (viii) that certain
letter agreement by and between Master Landlord and Sublandlord dated as of
June 23, 2014 (the “June 2014 Letter Agreement”).

 

  G.

“Term”: The period of time beginning on the Delivery Date and ending on the
Expiration Date, subject to earlier termination as provided in this Sublease.

 

  H.

“Delivery Date”: The date on which Sublandlord delivers exclusive possession of
the Premises to Subtenant in the condition required by the provisions contained
in Section 5.1 of this Sublease. It is estimated that the Delivery Date will
occur approximately ten (10) days after the date of this Sublease.

 

  I.

“Commencement Date”: the Delivery Date, or the date the Delivery Date would have
occurred in the absence of any Tenant Delay, in accordance with the terms set
forth in Section 5.3.

 

  J.

“Guarantor”: None.

 

  K.

“Expiration Date”: October 31, 2022. However, notwithstanding the foregoing, in
the event Subtenant notifies Sublandlord that Subtenant has executed and
delivered a direct lease with Prime Landlord for occupancy of the entire
Premises commencing on December 1, 2022, and as part of the documentation
thereof Prime Landlord releases Sublandlord in writing from any obligation to
remove property or otherwise restore the Premises or cause Subtenant to vacate
any portion of the Premises upon expiration of the Prime Lease (a “Direct
Lease”), the Term hereunder shall be deemed extended through November 30, 2022,
subject to earlier termination as provided in this Sublease.

 

  L.

“Annual Fixed Rent”: For the period commencing on the Commencement Date and
ending on the Expiration Date, as set forth in the table below. Annual Fixed
Rent for any partial month shall be pro-rated.

 

Period

   Annual
Fixed Rent      Monthly
Installment  

Commencement Date through the December 31, 2020.

   $ 510,806.00      $ 42,567.17  

January 1, 2021 through December 31, 2021.

   $ 528,420.00      $ 44,035.00  

January 1, 2022 through the Expiration Date.

   $ 546,034.00      $ 45,502.83  

Notwithstanding the foregoing or anything contained in this Sublease to the
contrary, no Annual Fixed Rent or Additional Rent (other than the electricity
charge in Section 9(a)) shall be due from Subtenant hereunder for the period of
time beginning on the Commencement Date and ending on the date which is one

 

-3-



--------------------------------------------------------------------------------

hundred twenty (120) days thereafter (the “Abated Rent Period”), provided,
however, that the abated Rent provided for herein is conditioned upon no Event
of Default occurring hereunder, and in the event of any Event of Default
hereunder Subtenant’s right to the abatement of Rent described herein shall
terminate and any Rent previously abated hereunder shall be come immediately due
and payable to Sublandlord in addition to all other rights and remedies
available to Sublandlord on account thereof.

 

  M.

Payee of Rent: Sublandlord.

 

  N.

Base Years:

“Base Operating Year”: Calendar Year 2020.

“Base Tax Year”: Fiscal Year 2020 (i.e., July 1, 2019 through June 30, 2020).

Taxes and Operating Expenses for the applicable Base Years shall be grossed up
to full occupancy in accordance with Section 8.2.

Taxes and Operating Expenses for the current year are presently estimated to be
Ten and 33/100 Dollars ($10.33) per rentable square foot of Landlord’s Property,
but Sublandlord makes no representations, warranty or guarantee to Subtenant
that such amount will not be exceeded.

 

  O.

Address for Payment of Rent:

By electronic funds transfer to the following account:

Bank Name: JPMorgan Chase, N.A.

Bank Address: New York, NY

Routing Number: 021-000-021

SWIFT Code: CHASUS33

Account Name: PTC Inc.

Account Number: 937216422

 

  P.

“Subtenant’s Share”: 5.493%, subject to the provisions of Section 8.3. Such
percentage represents a fraction, the numerator of which is the rentable square
footage of the Premises (i.e., 17,614 rentable square feet), and the denominator
is the rentable square footage of the Property (i.e., 320,655 rentable square
feet, as set forth on Page 1 of the Third Amendment).

 

  Q.

Description of Premises: A stipulated 17,614 rentable square feet, consisting of
those portions of the first floor of the Building containing a stipulated 16,587
and 1,027 rentable square feet, respectively, as depicted on Exhibit A attached
hereto.

 

  R.

Security Deposit: As provided in Section 38.

 

-4-



--------------------------------------------------------------------------------

  S.

“Permitted Use”: general office use in keeping with a first class office
building and for no other purpose.

 

  T.

“Broker(s)”: Cresa Boston (representing Sublandlord) and Colliers International
(representing Subtenant).

 

  U.

Exhibits:

Exhibit A – Description of Premises

Exhibit B – Plans Showing Fitness Center, Common Conference Facility and
Cafeteria Seating Area

Exhibit C – INTENTIONALLY OMITTED

Exhibit D - Description of Sublandlord’s Work

2. PRIME LEASE. Sublandlord is the tenant under a Prime Lease (as described and
amended as specified in Section 1(F), collectively, and as the same may be
further amended and/or supplemented from time to time, the “Prime Lease”) with
the Prime Landlord (identified in Section 1(D)). Sublandlord represents to
Subtenant that such copy of the Prime Lease delivered to Subtenant (with the
redactions as included therein) is true, correct and complete in all material
respects that could reasonably be expected to affect Subtenant’s rights or
obligations under this Sublease. Subtenant hereby acknowledges that Sublandlord
has delivered to Subtenant a copy of the Prime Lease, except that portions of
the Prime Lease have been redacted with respect to terms and provisions
proprietary to Sublandlord. The premises leased to Sublandlord under the Prime
Lease, as same may be modified from time to time, are referred to herein as the
“Prime Lease Premises”.

3. SUBLEASE. Sublandlord, for and in consideration of the Rent herein reserved
and of the covenants and agreements herein contained on the part of the
Subtenant to be performed, hereby subleases to the Subtenant, certain space
within the Prime Lease Premises and described in Section 1(Q) (the “Premises”)
and Subtenant hereby subleases the Premises from Sublandlord upon the terms,
covenants and agreements herein contained. As appurtenant to its use of the
Premises, and at no additional cost or expense, Subtenant shall have the right,
on a non-exclusive and first-come, first served basis with Sublandlord and other
subtenants of Sublandlord in the Building and in the Property, to use the common
facilities and areas of the Building and the Property for their intended
purposes, in each case so long as such common facilities and areas shall exist.
Such common facilities shall include (a) the Property’s fitness center which is
located in the Building and part of the common areas under the Prime Lease (the
“Fitness Center”), (b), the common conference rooms on the first and second
floors of the building at the Property designated as Building “A”, which are
located within the Prime Lease Premises (the “Common Conference Facilities”),
and (c) if and when operated by the Prime Landlord, the Property’s cafeteria
also located in the building at the Property designated as Building “A” and
within the common areas under the Prime Lease (the “Cafeteria”). Plans showing
the location of the Fitness Center, the Common Conference Facilities and the
Cafeteria are attached hereto as Exhibit B. Sublandlord shall provide
non-exclusive interior access for Subtenant to access the Fitness Center, the
Common Conference Facilities and the Cafeteria, subject to the provisions of
this Sublease. Subtenant acknowledges and agrees that its right to use the
Common Conference Facilities and the Cafeteria’s seating area shall be subject
to an electronic or other booking system operated by Sublandlord, as in effect
from time to time. A description of such booking systemshall be provided to
Subtenant upon written request promptly following Subtenant’s commencement of
business operations in the Premises. Notwithstanding the foregoing, Sublandlord
reserves the right, in its sole and absolute discretion, to eliminate, diminish,
re-equip, and/or close,

 

-5-



--------------------------------------------------------------------------------

temporarily or permanently, any and all such common facilities, areas and
amenities at any time and from time to time, provided (i) Subtenant’s utilities
are not permanently discontinued, (ii) Subtenant continues to have reasonable
means of ingress to and egress from the Premises, and (iii) the Fitness Center
is not permanently eliminated unless replaced with facilities substantially the
same or better quality, and (iv) Sublandlord shall not permanently eliminate the
Common Conference Facilities (which are located within the Prime Lease Premises)
unless and to the extent Sublandlord or Prime Landlord leases portions thereof
to a third party, which Sublandlord and Prime Landlord reserve the right to do
their respective sole and unlimited discretion. Sublandlord shall not
voluntarily modify or amend the terms of the Prime Lease so as to eliminate the
Fitness Center and/or Cafeteria from the Building, unless there is a replacement
made therefor of substantially similar or better quality. Sublandlord agrees to
use commercially reasonable efforts to minimize any interruption in Subtenant’s
use of or access to the Cafeteria and/or the Fitness Center in connection with
any relocation of the same or other exercise of Sublandlord’s rights reserved
hereunder

4. TERM.

4.1 The Term of this Sublease shall commence on the Commencement Date, provided,
however, that upon reasonable prior written notice to Sublandlord, Subtenant
shall be permitted to have reasonable access to the Premises commencing on a
date reasonably designated by Sublandlord (the “Early Access Date”) prior to the
Commencement Date for the purpose of architect’s inspections, design and
installation of cabling, and similar activities preparatory to Subtenant’s
commencement of business operations in the Premises, which activities shall be
conducted by Subtenant in such a manner so as to not interfere with or delay the
performance of Sublandlord’s Work (and any such interference or delay caused by
such early access shall be deemed a “Tenant Delay” under Section 5.3). All of
the terms and conditions of this Sublease (including, without limitation, the
obligations to maintain insurance) shall apply to Subtenant’s occupancy of the
Premises from and after the Early Access Date, except that Subtenant shall have
no obligation to pay Annual Fixed Rent (or Additional Rent or other charges) for
any period prior to the Commencement Date. The Term shall expire on the
Expiration Date unless sooner terminated as otherwise provided elsewhere in this
Sublease. If Sublandlord fails to give Subtenant possession of the Premises on
the Commencement Date, Sublandlord shall have no liability to Subtenant, and
this Sublease shall remain in full force and effect according to its terms, but
the Term and the Rent shall not commence until the Commencement Date occurs
hereunder.

4.2 Anything herein to the contrary notwithstanding, if the Prime Lease shall be
terminated during the Term hereof for any reason whatsoever, this Sublease shall
terminate upon such termination with the same force and effect as if such
termination date had been named herein as the date of expiration hereof;
provided, however, that Sublandlord covenants and agrees that it shall not
voluntarily terminate the Prime Lease (or surrender to Prime Landlord any
portion of the Prime Lease Premises that is sublet to Subtenant hereunder or is
necessary for utility service and/or access to and from the Premises) during the
Term unless the then owner of the Building has entered into a direct lease with
Subtenant on substantially the same net economic terms and conditions as this
Sublease (or where Sublandlord agrees in writing to compensate Subtenant for the
difference); and provided, further, that the foregoing shall not be interpreted
to prohibit Sublandlord from modifying the Prime Lease in any manner that does
not materially adversely affect the rights or materially increase the
obligations of Subtenant under this Sublease.

5. PREPARATION OF PREMISES FOR OCCUPANCY.

5.1 Except as expressly provided herein, but without reducing or derogating from
Sublandlord’s repair and maintenance obligations under the Prime Lease
respecting the Premises, Sublandlord shall have no obligation to do any work in
the Premises preparatory to Subtenant’s occupancy, and Subtenant agrees that all
portions of the Premises shall, other than performance of Sublandlord’s Work, be
delivered “AS IS” on the Delivery Date. Except as expressly set forth in this
Sublease, no representations

 

-6-



--------------------------------------------------------------------------------

or warranties are made herein by Sublandlord regarding the Premises or the
Property, including, without limitation, as to the physical condition thereof
and/or the suitability of the Premises or the Property for Subtenant’s use, or
any compliance with applicable law. Sublandlord shall, at its sole cost and
expense and in a good and workmanlike manner in accordance with all applicable
building codes and other legal requirements, perform the work to the Premises
described in Exhibit D attached hereto (“Sublandlord’s Work”). Upon Substantial
Completion of Sublandlord’s Work, Sublandlord shall notify Subtenant of the date
such Sublandlord’s Work was Substantially Completed, and the date of Substantial
Completion and delivery of possession shall be the Delivery Date under this
Sublease. Sublandlord shall permit Subtenant’s construction representatives an
opportunity to walk through the Premises with Sublandlord and its construction
representatives for the purpose of inspecting the Premises and developing the
punchlist for Sublandlord’s Work.

5.2 Except for Sublandlord’s Work, Subtenant shall be responsible for the
performance of any leasehold improvements in the Premises required for its use
and occupancy, which shall be performed in compliance with the provisions hereof
and with all applicable provisions of the Prime Lease applicable to the making
of improvements, additions or alterations in the Premises. Such work shall be
performed at Subtenant’s sole cost and expense, except as provided herein. Any
leasehold improvements to be made by Subtenant shall be subject to obtaining the
prior approval of the Prime Landlord (where required by the prime Lease) and
Sublandlord, which approval Sublandlord will not unreasonably withhold, delay or
condition. Without limitation, Sublandlord acknowledges that Subtenant plans to
enhance the main entry to the Premises with additional glass walls in place of
drywall and to construct a new reception area Sublandlord agrees to submit
Subtenant’s request for any such approval to Prime Landlord and will convey to
Subtenant any requests from Prime Landlord for further information in respect
thereof. Subtenant accepts responsibility, at its sole cost and expense, for
complying with all laws applicable to the interior of the Premises including,
without limitation, the Americans With Disabilities Act (42 U.S.C. §1201 et
seq.) (the “ADA”) and obtaining all required permits and licenses as they relate
to Subtenant’s use of the Premises and any leasehold improvements, alterations
or additions therein to be made by Subtenant.

Sublandlord and Subtenant acknowledge that the ADA establishes requirements for
business operations, accessibility and barrier removal, and that such
requirements may or may not apply to the Premises and the Building depending on,
among other things: (1) whether Subtenant’s business is deemed a “public
accommodation” or “commercial facility”, (2) whether such requirements are
“readily achievable”, and (3) whether a given alteration affects a “primary
function area” or triggers “path of travel” requirements. The parties hereby
agree that: (a) Sublandlord shall be responsible for compliance with ADA Title
III in the portions of the Prime Lease Premises (excluding the Premises) and the
entrances and exits of the Premises as existing on the Delivery Date, except as
provided below, (b) Subtenant shall be responsible for ADA Title III compliance
within the Premises (specifically excluding the entrances and exits therefrom as
existing on the Delivery Date), (c) Sublandlord may perform, or require that
Subtenant perform, and Subtenant shall be responsible for the cost of, ADA Title
III “path of travel” requirements triggered by alterations in the Premises made
by Subtenant, and (d) Sublandlord may perform, or require Subtenant to perform,
and Subtenant shall be responsible for the cost of, ADA Title III compliance in
the Prime Lease Premises or common areas of the Building not within the Prime
Lease Premises necessitated by the Building being deemed to be a “public
accommodation” instead of a “commercial facility” as a result of Subtenant’s use
of the Premises for other than general office purposes. Subtenant shall be
solely responsible for requirements under Title I of the ADA relating to
Tenant’s employees.

 

-7-



--------------------------------------------------------------------------------

5.3 For purposes of this Sublease, “Substantial Completion” of Sublandlord’s
Work (and terms correlative thereto) shall mean the completion of construction
thereof (which completion shall be reasonably determined by Sublandlord) and (if
legally required) issuance of a certificate of occupancy for the Premises (or
applicable legal equivalent), with the exception of (i) any punch list items
that can be completed after Subtenant has taken occupancy of the Premises
without unreasonably interfering with Subtenant’s operation of its business in
the Premises, and (ii) any leasehold improvements, furnishings, fixtures and
equipment not included in Sublandlord’s Work, all of which shall be the
responsibility of Subtenant to purchase and install at Subtenant’s sole cost and
expense in accordance with the requirements hereof. Sublandlord shall complete
all punch list items with respect to Sublandlord’s Work as soon as reasonably
practicable following Substantial Completion of Sublandlord’s Work. To the
extent there shall be a delay or delays in the Substantial Completion of
Sublandlord’s Work as a result of any of the following (each, a “Tenant Delay”)
then, notwithstanding anything to the contrary set forth in this Sublease, and
regardless of the actual date of Substantial Completion of the Sublandlord’s
Work, the date of Substantial Completion of Sublandlord’s Work shall be deemed
to be the date the Substantial Completion of Sublandlord’s Work would have
occurred if no Tenant Delay had occurred:

 

  (a)

Subtenant’s failure to timely approve any matter with respect to which
Subtenant’s approval is required hereunder or requested by Sublandlord;

 

  (b)

A breach by Subtenant of the terms of this Sublease;

 

  (c)

Subtenant’s request for changes to the Sublandlord’s Work after the date hereof;

 

  (d)

Subtenant’s request, after the date hereof, for materials, components, finishes
or improvements which are not available in a commercially reasonable time given
the estimated date of Substantial Completion; or

 

  (e)

Any other acts or omissions of Subtenant or its agents, employees, contractors
or representatives after the date hereof.

Sublandlord agrees that upon obtaining actual knowledge of any facts or
circumstances that constitute a Tenant Delay (other than a Tenant Delay under
clause (b) of this Section 5.3), Sublandlord will notify Subtenant thereof in
writing as promptly as is reasonably practicable.

6. SUBTENANT’S USE; ACCESS. The Premises shall be used and occupied only for the
Permitted Use set forth in Section 1(S). Anything herein to the contrary
notwithstanding, uses prohibited under the Prime Lease are not permitted
hereunder and all restrictions on use in the Prime Lease shall be applicable to
any use of the Premises by Subtenant. Subject to security procedures instituted
by the Sublandlord or Prime Landlord, or both, from time to time to prevent
unauthorized access to the Building and appurtenant areas, and subject to the
terms and provisions contained in this Sublease, Subtenant shall have access to
the Premises elevator twenty four (24) hours per day, seven (7) days per week,
fifty two (52) weeks per year. Sublandlord agrees that any such security
procedures it imposes will be commercially reasonable. To the extent not
included as part of Substantial Completion, Subtenant shall be responsible, at
its own cost and expense, for obtaining prior to commencement of its business
operations at the Premises any and all licenses, permits and renewals thereof
required by any governmental or other authority having jurisdiction for such
business operations.

7. RENT. Beginning on the Commencement Date, but subject to the Abated rent
Period described above, Subtenant agrees to pay the Annual Fixed Rent set forth
in Section 1(L) to the Payee specified in Section 1(M), by ACH transfer in
accordance with the instructions provided in Section 1(O)), or to such other
payee or at such other address as may be designated by notice in writing from
Sublandlord

 

-8-



--------------------------------------------------------------------------------

to Subtenant, without prior demand therefor and without any deduction or set off
whatsoever (except as expressly set forth herein or in the Prime Lease as
incorporated herein). Annual Fixed Rent shall be paid in monthly installments
(as set forth in Section 1(L)) in advance on the first day of each month of the
Term after the Commencement Date. Annual Fixed Rent shall be pro-rated for any
partial calendar month at the beginning and end of the Term, All charges, costs
and sums required to be paid by Subtenant under this Sublease in addition to
Annual Fixed Rent, shall be deemed “Additional Rent” and Annual Fixed Rent and
Additional Rent shall hereinafter collectively be referred to as “Rent”.
Subtenant’s covenant to pay Rent shall be independent of every other covenant in
this Sublease. Any amount due from Subtenant to Sublandlord under this Sublease
that is not paid when due shall bear annual interest from the due date at the
lesser of (i) three percent (3%) above the prime rate as reported in The Wall
Street Journal on the date closest to the date such payment was required to be
made hereunder and (ii) the highest legal rate permitted under the laws of the
Commonwealth of Massachusetts (the “Interest Rate”), such interest to accrue
from the date due until paid unless otherwise specifically provided herein, but
the payment of such interest shall not excuse or cure any default by Subtenant
under this Sublease. Notwithstanding the foregoing, Sublandlord agrees to waive
the payment of interest as provided in the immediately preceding sentence with
respect to the first late payment of Rent during any twelve-month period.
Sublandlord shall also be entitled, on account of a failure by Subtenant to make
any payment of Rent when due (except with respect to a first late payment of
Rent during any twelve-month period), to charge as Additional Rent a fee equal
to five percent (5%) of the amount due as compensation for Sublandlord’s
administrative costs in investigating and collecting such late payment.

8. ADDITIONAL RENT.

8.1 Subtenant shall pay to Sublandlord, as Additional Rent, the percentage that
is set forth in Section 1(P) as Subtenant’s Share of (i) Operating Expenses, to
the extent in excess of Operating Expenses for the Base Operating Year, and
(ii) Taxes, to the extent in excess of Taxes for the Base Tax Year.

For purposes hereof, “Taxes” shall mean Landlord’s Tax Expenses as described in
Article VI of the Prime Lease.

Likewise, for purposes hereof, “Operating Expenses” shall mean the aggregate of
the following: (i) Operating Expenses” as defined in Section 6.2 of the Prime
Lease; (ii) the management fee payable by Sublandlord to Prime Landlord pursuant
to Section 6.5 of the Prime Lease; and (iii) all costs and expenses incurred by
Sublandlord in performing its obligations as required by the terms of the Prime
Lease which are not an obligation of and performed by Subtenant hereunder
(excluding payment of regular installments of “Annual Fixed Rent,” “Real estate
taxes,” “Landlord’s Tax Expenses” and “Operating Expenses” under the Prime
Lease), provided, however, that (A) costs for security services and shuttle bus
service described in Section 40 and Section 41 hereof shall not be included in
this clause (iii), (B) costs and expenses related to items which are for the
benefit of only a specific tenant or occupant of the Property, as opposed to
Property tenants and occupants generally, shall be excluded from Operating
Expenses, (C) any Operating Expenses which benefit the various buildings at the
Property shall be equitably allocated among such buildings such that each
building’s tenants and occupants are only responsible for their pro rata
equitable share thereof, as reasonably determined by Sublandlord from
time-to-time, (D) any management fee included in this clause (iii) shall be fair
and reasonable under the circumstances, accounting for those management services
provided by Prime Landlord under the Prime Lease, and (E) capital expenditures
shall only be included by Sublandlord in this clause (iii) where the same are
depreciated over the useful life of the item in question and the portion thereof
included in Operating Expenses is limited to annual depreciation thereof over
the number of years of useful life of the capital item in question, reasonably
determined by Sublandlord in accordance with generally-accepted accounting
principles, including an interest factor at a rate not to exceed the rate Prime
Landlord would be permitted to include for depreciation of capital expenditures
included in “Operating Expenses” under the Prime Lease.

 

-9-



--------------------------------------------------------------------------------

Subtenant shall pay to Sublandlord estimated payments on account of Subtenant’s
Share of excess Operating Expenses, commencing January 1, 2021, and excess
Taxes, commencing July 1, 2020, as reasonably estimated by Sublandlord (where
applicable, based on estimates provided by Prime Landlord) from time to time,
monthly with payments of Annual Fixed Rent. Beginning with Subtenant’s first
such payment, which shall be due no less than thirty (30) days after Subtenant’s
receipt of notice, Subtenant shall make monthly installment payments to
Sublandlord on account of Operating Expenses and Taxes on the date each
installment of Annual Fixed Rent is due, or in the event of any adjustment
thereof no later than thirty (30) days after submission by Sublandlord to
Subtenant of an invoice setting forth the adjustment and corresponding amount
due.

Within ten (10) days after receipt by Sublandlord of the Prime Landlord’s annual
statement under the Prime Lease respecting Operating Expenses and/or Taxes,
Sublandlord shall provide Subtenant with an itemized invoice (which shall
include a copy of the Prime Landlord’s statement) of the actual amount of
Operating Expenses and/or Taxes due and such supporting materials or
documentation as reasonably necessary to substantiate the same (“Adjustment
Notice”). Any overpayment by Subtenant in excess of its obligations hereunder
shall be returned to Subtenant or applied to the following year’s Annual Fixed
Rent payments, at the option of Sublandlord. Any underpayment by Subtenant n
account of its obligations shall be paid by Subtenant within thirty (30) days of
receiving the Adjustment Notice documenting such underpayment. Any required
adjustment and adjusting payment or reimbursement shall survive the expiration
or termination of this Sublease.

8.2 Notwithstanding anything contained herein to the contrary, if the occupancy
level of the Building for the Base Operating Year or the Base Tax Year (or any
subsequent calendar year or fiscal year, as applicable) is less than one hundred
percent (100%), Taxes and Operating Expenses for the applicable period shall be
determined by extrapolation of Taxes and those items of Operating Expenses which
are affected by changes in occupancy levels of the Property to the costs of such
Taxes and/or Operating Expenses which would have been incurred if the Property
were one hundred percent (100%) occupied and such services reflected by such
items were being supplied to one hundred percent (100%) of the rentable area of
the Property for such period, and as if the Property were fully assessed at full
occupancy, and such projected amounts shall, for the purposes hereof, together
with items of Operating Expenses which are not affected by occupancy levels, be
deemed to be the Operating Expenses and Taxes for the applicable period (as
applicable).

8.3 Subtenant’s Share provided for in Section 1(P) is a fraction (expressed as a
percentage) of which the numerator is the Rentable Square Feet of the Premises
as set forth in Section 1(Q) and the denominator is the rentable square feet of
the Prime Lease Premises. In the event that the Rentable Square Feet in the
Premises is increased pursuant to any of the provisions hereof, such numerator
shall be adjusted accordingly and Subtenant’s Share shall be recalculated. In
the event that the rentable square feet of the Prime Lease Premises (exclusive
of Storage Space) is increased or decreased, such denominator shall be adjusted
accordingly and Subtenant’s Share shall be recalculated.

8.4 Payments of all other monetary obligations of Subtenant hereunder,
including, without limitation, charges incurred by or for the account of
Subtenant pursuant to Sections 9 and 27 hereof, are also deemed Additional Rent,
whether or not specified as such hereunder. Such payments shall be made no later
than thirty (30) days after submission by Sublandlord of an invoice setting
forth the amount due. If requested by Subtenant in writing, Sublandlord shall
provide commercially reasonable back-up documentation for such invoice. Such
charges may be included on invoices with respect to Operating Expenses (or
estimated payments) submitted pursuant to Section 8.1 hereof. For the purposes
of clarification, Subtenant shall have no liability on account of Operating
Expenses attributable to the period of time prior to January 1, 2021, or Taxes
attributable to the period of time prior to July 1, 2020.

 

-10-



--------------------------------------------------------------------------------

8.5 Upon written request from Subtenant delivered within ninety (90) days
following its receipt of Sublandlord’s annual reconciliation statement relating
to Taxes or Operating Expenses, Sublandlord shall furnish to Subtenant copies of
all tax bills, invoices and such back-up documentation with respect to the
Operating Expenses and/or Taxes included in the statement in question, as
Subtenant may reasonably request (but if related to Taxes or Operating Expenses
payable by Sublandlord pursuant to the Prime Lease only to the extent such
information has been received by Sublandlord from the Prime Landlord).

8.6 Subtenant shall have no right to audit Operating Expenses or Taxes under the
Prime Lease or right to require that Sublandlord do so. Refunds with respect to
any overpayments by Subtenant of Operating Expenses attributable to the Premises
resulting from any audit conducted by Sublandlord (if any) shall be made to
Subtenant within thirty (30) days after Sublandlord shall have received payment
from the Prime Landlord pursuant to the Prime Lease. Subtenant shall have no
liability for any costs incurred by Sublandlord to audit Operating Expenses or
Taxes under the Prime Lease, except that Sublandlord may deduct from any refund
to Subtenant arising from an audit the Subtenant’s Share of the actual and
reasonable costs thereof .

9. SUBTENANT’S OBLIGATIONS. From and after the Commencement Date, Subtenant
shall also be responsible for the following at its own cost and expense:

(a) All utility consumption costs relating to electricity, water and sewer, and
condenser water services consumed by Subtenant in the Premises, in each case in
an amount not greater than the actual cost for the same incurred by Sublandlord,
as follows: (i) electric and other charges incurred in connection with lighting
and providing electrical power to the Premises, which the parties agree shall be
charged to Tenant at a fixed rate of One and 75/100 Dollars ($1.75) per rentable
square foot of the Premises per annum, payable in equal monthly installments of
Two Thousand Five Hundred Sixty-Eight and 71/100 Dollars ($2,568.71) at the same
time and in the same manner as Tenant’s payment of Annual Fixed Rent, provided,
Tenant uses electricity for ordinary general office purposes only and without
exceeding the standard electricity service provided by Landlord as set forth in
Exhibit C to the Prime Lease (and if Tenant uses electricity for any other
purpose, equipment other than ordinary office machines, or otherwise exceeds
such standards, then Landlord may require that Tenant pay to install a check
meter(s) or submeter(s) to measure Subtenant’s usage, and in such event Tenant
shall be obligated to pay the actual cost of its electricity consumption as
shown on such meter or meters), (ii) water and sewer costs, payable as part of
Operating Expenses, and (iii) charges for condenser water from Building’s system
(if available) at Sublandlord’s actual cost thereof..

(b) maintenance, repairs and replacements as to the Premises and its equipment
performed by the Prime Landlord at the expense of Sublandlord, if and to the
extent required by reason of Subtenant’s failure to perform repairs or
maintenance required of it under this Sublease.

(c) The cost of any license or roof rights for Subtenant in connection with
telecommunications equipment as provided in Section 31 hereof.

(d) The cost of any after-hours HVAC (i.e., outside of the standard hours
described in Exhibit C to the Prime Lease) and utility costs that are requested
by Subtenant as provided in Section 27 hereof.

(e) special cleaning services for removal of rubbish and for other non-routine
cleaning of the Premises, in either case as requested by Tenant (or as
reasonably required by Sublandlord with regard for the first class nature of the
Building) and over and above cleaning services required to be provided by Prime
Landlord, as more fully described in Exhibit C of Prime Lease.

 

-11-



--------------------------------------------------------------------------------

10. QUIET ENJOYMENT. Sublandlord represents that it has full power and authority
to enter into this Sublease, subject to the obtaining of the consent of the
Prime Landlord, if and to the extent required under the Prime Lease. So long as
Subtenant is not in default in the performance of its covenants and agreements
in this Sublease (continuing beyond the expiration of any applicable notice and
cure periods), Subtenant’s quiet and peaceable enjoyment of the Premises shall
not be disturbed or interfered with by Sublandlord, or by any person claiming
by, through, or under Sublandlord, subject to the terms of this Sublease and the
Prime Lease as incorporated herein.

11. SUBTENANT’S INSURANCE. Subtenant shall procure and maintain, at its own cost
and expense and unless the Prime Landlord shall agree to lesser limits and
coverage, such commercial general liability and other insurance as is required
to be carried by Sublandlord under the Prime Lease as it relates to the
Premises, naming as additional insureds Sublandlord as well as Prime Landlord,
Prime Landlord’s managing agent, Sublandlord’s managing agent, and any mortgagee
designated in writing by Sublandlord or the Prime Landlord of which Subtenant
shall have had notice, in the manner required therein. However, for purposes
hereof it is agreed that the limit of Subtenant’s commercial general liability
insurance shall be $5 million per annum, combined single limit. Unless the Prime
Landlord agrees to waive or permit lesser coverage and limits, Subtenant shall
also procure and maintain, at its own cost and expense, such property insurance,
including, without limitation, on Subtenant’s furniture, trade fixtures and
equipment within the Premises (and any leasehold improvements made by Subtenant
after the date of this Lease) as is required to be carried by Sublandlord under
the Prime Lease with respect to the Premises. Sublandlord will be responsible
for maintaining or causing to maintain property insurance on any leasehold
betterments or improvements made in or to the Premises prior to the date hereof,
with the cost thereof being part of Operating Expenses hereunder. Subtenant
shall furnish to Sublandlord a certificate evidencing Subtenant’s insurance
coverage required hereunder not later than ten (10) days prior to Subtenant’s
taking possession of the Premises and thereafter, when and as amended or
replaced, following Sublandlord’s written request therefor from time to time in
connection with the adjustment of any claim relating to Subtenant or the
Premises. Subtenant agrees to obtain, for the benefit of Sublandlord, the Prime
Landlord, its managing agent, any mortgagee or other Additional Insureds
designated by the Prime Landlord of which Subtenant shall have had notice, such
waivers of subrogation rights from its insurers) as are required of Sublandlord
under the Prime Lease. Sublandlord agrees to obtain for the benefit of Subtenant
a waiver from its insurer(s) of their respective right of subrogation, subject
to and in accordance with the terms and provisions of the Prime Lease.
Sublandlord agrees to use commercially reasonable efforts to obtain from the
Prime Landlord a waiver of claims for insurable property damage losses and an
agreement from the Prime Landlord to obtain a waiver of subrogation rights in
the Prime Landlord’s property insurance, to the extent that the Prime Landlord
waives such claims against Sublandlord under the Prime Lease or is required
under the Prime Lease to obtain such waiver of subrogation rights. Each party
hereby waives claims against the other for property damage provided such waiver
shall not invalidate the waiving party’s property insurance. Subtenant hereby
waives claims against the Prime Landlord and Sublandlord for property damage to
the Premises or its contents if and to the extent that Sublandlord waives such
claims against the Prime Landlord under the Prime Lease. Anything herein to the
contrary notwithstanding, Subtenant shall obtain and maintain in force such
additional insurance coverage, including terrorism insurance, and shall increase
the limits of coverage herein provided as the Prime Landlord may from time to
time require pursuant to the Prime Lease.

12. ASSIGNMENT OR SUBLETTING.

12.1 Except as provided herein, Subtenant shall not, without the express written
consent of Sublandlord (which consent shall not be unreasonably withheld,
delayed or conditioned, it being agreed by Subtenant that failure of the Prime
Landlord to provide its consent is a reasonable basis for Sublandlord to
withhold its consent) and of the Prime Landlord (to the extent required pursuant
to the Prime Lease), (i) assign, convey or mortgage this Sublease or any
interest under it; (ii) allow any transfer thereof or any lien

 

-12-



--------------------------------------------------------------------------------

upon Subtenant’s interest by operation of law; (iii) further sublet the Premises
or any part thereof; or (iv) permit the occupancy of the Premises or any part
thereof by anyone other than Subtenant. In addition, for the purposes of this
Sublease, unless the stock or other ownership interests in Subtenant is traded
on a regulated securities exchange (and excepting any future additional stock
issuance or any “going private” transaction), the sale or transfer (which term
shall include, without limitation, the exchange, issuance and redemption) of
fifty-one percent (51%) or more, or such smaller percentage as would result in a
change in the voting control of Subtenant (whether such sale or transfer occurs
at one time or at intervals so that, in the aggregate, over the Term of this
Sublease, such transfer shall have occurred) shall be treated as if such sale or
transfer or transaction(s) were, for all purposes, an assignment of this
Sublease and shall be governed by the provisions of this Article 12. If
Sublandlord consents thereto, and Sublandlord would have the right to enter into
such assignment or sublease under the terms and conditions of the Prime Lease,
Sublandlord shall use commercially reasonable efforts to obtain the consent of
the Prime Landlord if and to the extent required by the terms of the Prime
Lease. Any actual and reasonable out-of-pocket cost of obtaining the Prime
Landlord’s consent and Sublandlord’s consent including, without limitation,
attorneys fees and disbursements, shall be borne by Subtenant. The granting by
Sublandlord and the Prime Landlord of consent to a sublease, assignment or other
transfer or occupancy in any one instance shall not relieve the Subtenant of the
obligation to obtain such consent to any further such transaction.

12.2 No assignment or transfer by Subtenant shall release Subtenant or
Subtenant’s Guarantor (if any) from its obligations under this Sublease or the
Guaranty (as applicable).

12.3 No permitted assignment or transfer of the subleasehold interest, whether
or not consent is required, shall be effective and no permitted sublease,
occupancy or other transfer shall commence if an Event of Default (as
hereinafter defined) by Subtenant shall have occurred or (ii) if a condition or
event then exists which, with or without notice or the lapse of time, or both,
would if not cured constitute an Event of Default by Subtenant, unless and until
such condition or event shall have been cured within the applicable cure period,
if any. No assignment, subletting, other transfer or occupancy shall relieve
Subtenant from Subtenant’s obligations and agreements hereunder and Subtenant
shall continue to be liable as a principal and not as a guarantor or surety to
the same extent as though no assignment, subletting, other transfer or occupancy
had been made.

Notwithstanding the foregoing provisions of this Sublease, unless the Prime
Landlord’s consent is required pursuant to the provisions of the Prime Lease,
Sublandlord’s prior consent shall not be required for a sublease or assignment
by Subtenant (including, without transactions deemed an assignment under
Section 12.1 above) to a parent, affiliate or successor entity to Subtenant,
provided the assignee (or surviving entity under any such deemed assignment
transaction) has a net worth not less than Subtenant’s net worth as of the date
of this Sublease, and Subtenant furnishes reasonable documentation thereof to
Sublandlord at least five (5) days prior to the applicable assignment or
sublease date (or, if disclosure not then permitted by applicable law, within
five (5) days following such time as disclosure thereof is lawfully permitted)
(each, a “Permitted Transferee”)

12.4 If Subtenant desires to assign, sublet, permit another to occupy or
transfer (except to a Permitted Transferee) as of a date certain (the
“Termination Date”) the entire Premises or a portion thereof (the “Offered
Premises”) for all or substantially all of the balance of the Term
(collectively, to “Sublet”). Subtenant shall so inform Sublandlord in writing (a
“Notice of Intent to Sublet”). Sublandlord shall have the right, by notice given
within thirty (30) days after receipt of a Notice of Intention to Sublet, to
require Subtenant to surrender the Offered Premises upon the Termination Date.
Subtenant shall not be required to have entered into a definitive agreement with
the proposed transferee as a condition to delivering a Notice of Intent to
Sublease. Failure by Sublandlord to respond within such thirty (30) day period
shall be deemed a waiver of Sublandlord’s right to require surrender. If
Sublandlord shall elect to require surrender of the Offered Premises, then the
Sublease with respect to such Offered Premises shall expire on the Termination

 

-13-



--------------------------------------------------------------------------------

Date and the Sublease shall be amended as of the Termination Date to reflect the
surrender. Subtenant shall be responsible for the cost of constructing or
reconstructing of demising walls and a public corridor and code required
entrances and egresses to the public corridor and other modifications, if
necessitated by reason of the surrender of the Offered Premises or as otherwise
required by law.

12.5 If Sublandlord shall not exercise its right to require surrender of the
Offered Premises or is deemed not to have done so, then Subtenant shall have the
right, subject to obtaining Sublandlord’s and the Prime Landlord’s consent (if
required by the Prime Lease) for the proposed transaction pursuant to paragraph
12.1 hereof, and for a period of six (6) months thereafter (failing which the
provisions of Section 12.4 shall again apply) to assign, sublease, permit
occupancy by another or otherwise transfer the portion of the Premises proposed
to be assigned, sublet, transferred or occupied. In the event of any such
assignment, sublease or other transfer, Subtenant shall pay to Sublandlord, as
Additional Rent each month, fifty percent (50%) of the entire amount of the
Excess Income (as hereinafter defined), received by Subtenant with respect
thereto, other than from any Permitted Transferee. Subtenant shall be
responsible, at its own expense, for payment of all costs and expenses related
to the assignment, sublease, occupancy or other transfer, including, without
limitation, broker’s and legal fees and the cost of fixing up the space,
including, without limitation, the cost of constructing demising walls,
corridors and code required entrances and egresses and such other modifications,
if necessary or as may be required by law or by reason of the demise of space.
The term “Excess Income” shall be calculated in the same manner as
“Assignment/Sublease Profits” as set forth in Section 12.6(B) of the Prime
Lease. Subtenant shall furnish Sublandlord upon request with a detailed
statement certified by an officer of Subtenant showing the amount of rental or
other consideration received and such additional documentation of Excess Income
as Sublandlord may reasonably request.

12.6 Any transferee of Subtenant must be of a character, creditworthiness and
engaged in a business which is of a first class nature. There shall not be more
than two (2) subtenants (including Subtenant) (or such lesser number as Prime
Landlord may require) in the Premises.

12.7 If this Sublease be assigned or if the Premises or any part thereof be
sublet or occupied by any person other than the Subtenant, Sublandlord may, upon
an Event of Default by Subtenant at any time and from time to time, and while
the same is continuing, collect Annual Fixed Rent and Additional Rent from the
assignee, subtenant or occupant and apply the net amount collected to the
amounts then due and thereafter becoming due hereunder, but the collection of
such rental shall in no event be construed as consent to any assignment,
sublease or other transfer or acceptance of the assignee, subtenant, or occupant
nor the release of Subtenant from the performance by Subtenant of covenants on
its part herein contained nor the waiver of any right or remedy of Sublandlord.

12.8 The provisions of this Section 12 shall survive termination or expiration
of this Sublease.

13. RULES. Subtenant agrees to comply with all reasonable rules and regulations
that Sublandlord or Prime Landlord has made or may hereafter from time to time
make for the Building and the Property. Sublandlord and Subtenant shall not be
liable in any way for damage caused by the non-compliance by any of the other
tenants of the Property of such rules and regulations. Sublandlord agrees to use
commercially reasonable efforts to enforce the rules and regulations in a
non-discriminatory manner, unless the context reasonably requires otherwise.

14. REPAIRS AND COMPLIANCE. Subtenant shall promptly pay for the costs incurred
with respect to its obligations set forth in Section 9 hereof and Subtenant
shall, at Subtenant’s own expense, comply with all laws and ordinances and all
orders, rules and regulations of all public authorities and all requirements of
all insurers at any time now or hereafter in effect and applicable to the
Premises or to Subtenant’s occupancy or particular use or manner of use (as
opposed to business office use generally

 

-14-



--------------------------------------------------------------------------------

where compliance would require any structural modification to the Premises)
thereof and with all obligations imposed on Sublandlord under the Prime Lease
applicable to the Premises or to Subtenant’s occupancy during the Term of this
Sublease, except that Subtenant shall not hereby be under any obligation to
comply with any law, ordinance, rule or regulation requiring any structural
alteration of or in connection with the Premises, unless such alteration is
required by reason of Subtenant’s particular use or manner of use of the
Premises, or is a condition which has been created by or at the sufferance of
Subtenant, or is required by reason of a breach of any of Subtenant’s covenants
and agreements hereunder. As used herein “structure” or “structural” shall have
the definition ascribed to it in the Prime Lease or if no specific definition is
given therein “structure” or “structural” shall mean that portion of the
Building which is integral to the integrity of the Building as an existing
enclosed unit and shall, in any event, include footings, foundation, outside
walls, skeleton, bearing columns and interior bearing walls, floor slabs, roof
and roofing system.

15. FIRE OR CASUALTY OR EMINENT DOMAIN. In the event Sublandlord is entitled
under the Prime Lease to a rent abatement as a result of a fire or other
casualty or as a result of a taking under the power of eminent domain, in each
event to the extent affecting the Premises, the parties shall equitably adjust
the abatement as between themselves, based on the relative impact, if any, of
the fire or other casualty or taking, as the case may be, on the Premises and on
other areas of the Building subject to the Prime Lease. If (a) the Premises or
Building are substantially damaged by fire, or (b) all or part of the Premises
or Building are taken and in either case (i) the Prime Lease is not terminated
as a result thereof, (ii) such damage or taking shall materially interfere with
Subtenant’s use of or access to the Premises and (iii) such damage is not
repaired within the applicable periods set forth in the Prime Lease, Subtenant
may terminate this Sublease to the same extent as afforded to Sublandlord under
the applicable provision of the Prime Lease. Further and without limitation, if
the Premises or Building are substantially damaged by fire such that there is
material interference with Tenant’s use or of access to the Premises and the
necessary repairs and restoration for which Sublandlord and Prime Landlord are
responsible will not reasonably be completed within one year from the date of
damage (as reasonably estimated by Sublandlord’s professional architect or
construction manager), or if the damage occurs within the last year of the Term
of this Sublease and the anticipated repair time for repairs Sublandlord and/or
Prime Landlord are obligated to make is greater than fifty percent (50.0%) of
then then-remaining Term, then Subtenant may terminate this Sublease by written
notice to Sublandlord within thirty (30) days following such fire or casualty
(but not thereafter). To the extent that the Prime Lease requires that any
damage be repaired or restored by the Tenant under the Prime Lease, such repairs
shall be the responsibility of the Sublandlord hereunder (except as to
Alterations or improvements made by Subtenant hereunder). Any notice to
terminate shall be given no later than ten (10) business days after the date by
which the damage was required to be repaired. If Subtenant shall give such
notice, then this Sublease shall terminate on the date specified in the notice
with the same force and effect as if such date were the date originally
established as the expiration date hereof.

16. ALTERATIONS. Subtenant shall not make any alterations in or additions to the
Premises or the Building (“Alterations”), unless expressly consented to in
writing by Sublandlord and, where required under the Prime Lease, of the Prime
Landlord. Sublandlord’s consent shall not be unreasonably withheld, conditioned
or delayed with respect to Alterations that are non-structural in nature, do not
affect any Building systems, and cost, in the aggregate, less than $75,000.00,
exclusive of painting and carpeting costs. Sublandlord also agrees that
Sublandlord will not withhold its consent to first class improvements to the
entry/reception area of the Premises or Subtenant’s request to install interior
window film within the area of the Premises Subtenant intends to use as its
network operations or patient services center, subject in each case to the
approval of the Prime Landlord for the same (if required). Sublandlord agrees to
use commercially reasonable efforts to obtain such consent from the Prime
Landlord, where such consent is required pursuant to the Prime Lease and where
Sublandlord has provided its consent. If Alterations by Subtenant are permitted
or consented to as aforesaid, Subtenant shall perform the same at its sole cost
and expense and comply with all of the covenants and obligations of Sublandlord
contained in the Prime Lease

 

-15-



--------------------------------------------------------------------------------

pertaining to the performance of such Alterations. In the performance of any
Alterations, Subtenant shall maintain harmonious labor relations. In addition to
compliance with the requirements of the Prime Lease, whether or not
Sublandlord’s approval for such Alterations shall be required, Subtenant shall
also (i) procure all necessary governmental permits, licenses and certificates,
(ii) make all required filings of plans with governmental authorities before
making any Alterations, (iii) obtain all required governmental approvals upon
the completion thereof, and (iv) deliver copies to Sublandlord of all partial
and final executed lien waivers from Subtenant’s general contractor and
subcontractors in standard AIA form satisfactory to Sublandlord, and upon
completion of any Alterations, Subtenant shall deliver to Sublandlord (A) an
architect’s certificate from Subtenant’s architect certifying that the
Alterations have been completed substantially in accordance with the plans and
specifications therefor and (B) three (3) complete “as built” or field marked
sets of Subtenant’s plans and specifications prepared on an AutoCAD Computer
Assisted Drafting and Design System (or such other system or medium reasonably
approved by Sublandlord and generally used in the industry).

17. SURRENDER; RESTORATION.

17.1 Upon the expiration of this Sublease, or upon the sooner termination of
this Sublease or of the Subtenant’s right to possession of the Premises,
Subtenant will at once surrender and deliver up the Premises, together with all
improvements thereon, (except as hereafter provided) to Sublandlord in good
order, condition and repair, subject to ordinary wear and tear and damage by
fire or other casualty. Such improvements shall include all plumbing, lighting,
electrical, heating, cooling and ventilating fixtures and equipment used in the
operation of the Premises (as distinguished from Subtenant’s Trade Fixtures, as
described in Section 18 of this Sublease). Subtenant shall also surrender to
Sublandlord all keys and keycards to the Premises and/or the Building. For
purposes of clarification, Subtenant shall in no event be responsible for
removal or restoration of any improvement or Alteration in place as of the
Commencement Date or not made or installed by Subtenant or any assignee,
sub-subtenant or other party claiming by, through or under Subtenant.

17.2

(a) If Subtenant is permitted, with consent of Sublandlord and (if required
under the Prime Lease) the Prime Landlord, to construct or install any
Alterations in the Premises, and unless Subtenant and Prime Landlord have
entered into a Direct Lease and Prime Landlord shall have released Sublandlord
in writing from any obligation to remove the same from the Prime Lease Premises,
Subtenant shall, upon expiration or early termination of the Term of this
Sublease, at its sole cost and expense, cause all such Alterations to be removed
and all portions of the Premises restored substantially to their condition prior
to the installation of such Alterations, but only if and to the extent that
Sublandlord is required to remove or restore any such Alterations under the
terms of the Prime Lease.

(b) Subtenant shall also at its expense remove, whether or not so designated at
the time consent is given, all voice and data systems and related cabling and
wiring and all security systems and devices installed by Subtenant at the
Premises, unless and to the extent that the Prime Landlord otherwise agrees in
writing. After any such removal in accordance with the foregoing, Subtenant
shall repair any damage done to the Premises as a result of such removal, in a
good and workmanlike manner.

(c) If the Prime Landlord requires removal of any Alterations installed or made
by Subtenant, as provided in this Section 17 and Subtenant does not cause such
removal in accordance with this Section 17, Sublandlord may, at Subtenant’s
expense, remove the same (and repair any damage occasioned thereby) and dispose
of the same, or at its election, deliver the same to any other place of business
of Subtenant, or warehouse the same. Subtenant shall pay the actual and
reasonable costs of such removal, repair, delivery and warehousing on demand and
shall hold harmless and defend Sublandlord from any cost or expense it incurs
due to Subtenant’s breach of this Section 17.2(c).

 

-16-



--------------------------------------------------------------------------------

18. REMOVAL OF SUBTENANT’S PROPERTY. Upon the expiration or sooner termination
of this Sublease, and unless Subtenant and Prime Landlord have entered into a
Direct Lease, Subtenant shall remove all Subtenant’s personal property, whether
owned or leased, including, without limitation, Subtenant’s furniture, business
machines and equipment, signage, telecommunications equipment and other moveable
installations not integral to operation of the Building (“Trade Fixtures”).
Subtenant shall also (a) remove any cabling installed by Subtenant, and
(b) repair any injury or damage to the Premises which may result from such
removal of Trade Fixtures and cabling. Any property of Subtenant remaining after
expiration or termination of this Sublease shall, without limiting any of
Sublandlord’s other rights or remedies under this Sublease, be conclusively
deemed to have been abandoned by Subtenant and Sublandlord may, at its election,
(i) retain the same or sell the same as its property, in either case without
compensation to Subtenant or (ii) deliver the same, to any other place of
business of Subtenant, or warehouse the same for the account and at the expense
of Subtenant, or (iii) otherwise dispose of the same as Sublandlord shall see
fit. Subtenant shall pay on demand all actual out-of-pocket costs reasonably
incurred by Sublandlord in connection with the disposition of such property,
including, without limitation, the reasonable cost of removal (and repair of
damage to or the cost of restoration of the Premises caused by such removal) and
all costs of delivery and warehousing, if applicable.

19. HOLDING OVER. Unless Subtenant and Prime Landlord have entered into a Direct
Lease and provided written notice thereof to Sublandlord, Subtenant shall have
no right to occupy the Premises or any portion thereof after the expiration of
this Sublease or after termination of this Sublease for any reason or after
termination of Subtenant’s right to possession in consequence of an Event of
Default hereunder. In the event Subtenant or any person claiming by, through or
under Subtenant holds over or otherwise remains in possession after the
expiration or sooner termination of the Term, Subtenant shall hold Sublandlord
harmless and indemnify Sublandlord from and against any loss, cost, expense,
claim or damage arising directly or indirectly therefrom; and Sublandlord may
exercise any and all remedies available to it at law or in equity to recover
possession of the Premises and to recover damages, including without limitation,
any damages payable by Sublandlord to Prime Landlord by reason of such holdover.
In addition to and without limitation of the foregoing, for each and every month
or partial month that Subtenant or any party claiming by, through or under
Subtenant remains in occupancy of all or any portion of the Premises after the
expiration of this Sublease or after termination of this Sublease or Subtenant’s
right to possession, Subtenant shall pay, as minimum damages and not as a
penalty, use and occupancy charges at a rate equal to two (2.0) times the rate
of Annual Fixed Rent and 100% of the Additional Rent payable by Subtenant
hereunder immediately prior to the expiration or other termination of this
Sublease or of Subtenant’s right to possession. The acceptance by Sublandlord of
payment of such damages on account of a holdover shall not be construed as
creating any new tenancy or recognizing any continued right to use and occupy
the Premises after expiration or termination of the Term, except as a tenancy at
sufferance, and acceptance of any lesser sum by Sublandlord shall not be
construed to be in satisfaction of damages for such holding over, but only as a
payment on account.

20. ENCUMBERING TITLE. Subtenant shall not do any act which shall in any way
encumber or adversely affect the title of the Prime Landlord in and to the
Building, the parcel or parcels of land upon which it is located, and any other
buildings and/or improvements to such land (“Property”), nor shall the interest
or estate of the Prime Landlord or Sublandlord be in any way subject to any
claim by way of lien or encumbrance, whether by operation of law, by virtue of
any express or implied contract by Subtenant, or by reason of any other act or
omission of Subtenant. Any claim to, or lien upon, the Premises, the Building or
the Property arising from any act or omission of Subtenant shall accrue only
against the subleasehold estate of Subtenant and shall be subject and
subordinate to the paramount title and rights of the Prime Landlord in and to
the Building and the Property and the interest of Sublandlord in the Prime

 

-17-



--------------------------------------------------------------------------------

Lease Premises. Without limiting the generality of the foregoing, Subtenant
shall not permit the Premises, the Building or the Property to become subject to
any lien of any mechanics, laborers or materialmen on account of labor or
material furnished to Subtenant or claimed to have been furnished to Subtenant
in connection with work of any character performed or claimed to have been
performed on the Premises by, or at the direction or sufferance of Subtenant;
provided, however, that if so permitted under the Prime Lease, and subject to
any conditions imposed therein, Subtenant shall have the right to contest in
good faith and with reasonable diligence, the validity of any such lien or
claimed lien if Subtenant shall give to the Prime Landlord and Sublandlord such
security as may be required under the Prime Lease, or if none is specified, such
security as may be deemed satisfactory to them to assure payment thereof and to
prevent any sale, foreclosure, or forfeiture of the Premises, the Building or
the Property or a termination of the Prime Lease by reason of non-payment
thereof and the existence of any lien or claim of lien; provided further,
however, that on final determination of the lien or claim of lien, Subtenant
shall within ten (10) days from notice thereof pay any judgment rendered, with
all proper costs and charges, and shall have the lien released and any judgment
satisfied.

21. INDEMNITY. Subject to the waivers of claims and rights of subrogation
provisions in Section 11 hereof, Subtenant agrees to indemnify, defend and hold
Sublandlord and its agents, officers, directors, members, shareholders,
contractors and employees (“Sublandlord Additional Indemnitees”), or any of
them, harmless from all costs, losses, damages, liabilities and expenses
(including, without limitation, attorneys’ fees and disbursements that they or
any of them may incur) arising from the negligent or willful acts or omissions
of Subtenant, its agents, employees, contractors or other persons for whose
conduct Subtenant is responsible (“Subtenant Responsible Parties”) that
Sublandlord or any other person to be indemnified hereunder may incur, or for
which Sublandlord may be liable to the Prime Landlord if and to the same extent
such act or omission requires Sublandlord to indemnify, defend and hold harmless
the Prime Landlord and other persons under the Prime Lease. Without limiting any
of the foregoing, Subtenant further agrees to indemnify, defend and save
harmless Sublandlord and the Sublandlord Additional Indemnitees, or any of them,
from and against all claims of whatever nature arising from (a) the use or
occupancy of the Premises or the conduct of any business thereon; (b) any work
or thing whatsoever done, or any condition created (other than by the Prime
Landlord, Sublandlord or the employees, agents or contractors of either or both
of them) in or about the Premises, (c) any negligent or otherwise wrongful act
or omission of Subtenant or Subtenant Responsible Parties, whether resulting in
injury or death to persons or damage to property or otherwise; and (d) any
failure of Subtenant to comply with the obligations, covenants and conditions
required of Subtenant under this Sublease.

Subject to the waivers of claims and rights of subrogation provisions in
Section 11 hereof, Sublandlord agrees to indemnify, defend and hold Subtenant
and its agents, officers, directors, members, shareholders, contractors and
employees harmless from all costs, losses, damages, liabilities and expenses
(including, without limitation, attorneys’ fees and disbursements) arising from
the negligent or willful acts or omissions on or about the Premises or the Prime
Lease Premises of Landlord, its agents, employees or contractors (“Landlord
Responsible Parties”) that Subtenant may incur.

22. SUBLANDLORD’S RESERVED RIGHTS. Supplementing the provisions of the Prime
Lease that are incorporated herein by reference pursuant to Section 32,
Sublandlord and the Prime Landlord shall have the right, on reasonable prior
notice, to inspect the Premises, or to exhibit the Premises to persons having a
legitimate interest (including, without limitation, those persons entitled to
inspect or exhibit the Premises pursuant to the Prime Lease and prospective
assignees of Sublandlord’s leasehold interest under the Prime Lease) at any
reasonable time during the Sublease Term. The foregoing access rights shall be
subject to Subtenant’s reasonable requirements and restrictions with respect to
areas occupied by Subtenant’s patient services group and containing confidential
information or materials, but only in each case to the extent (i) required for
Subtenant to comply with any applicable laws respecting patient privacy, and
(ii) that Subtenant’s requirements and restrictions are set forth in detailed
written notice to Landlord

 

-18-



--------------------------------------------------------------------------------

with reasonable prior notice. In addition to the foregoing, the Prime Landlord
may, on reasonable prior notice, exhibit the Premises or have representatives of
Sublandlord exhibit the Premises to prospective tenants, subtenants or occupants
during the last year of the Term of the Sublease. Any inspection or exhibition
of or entry upon the Premises (except in an emergency) shall be conducted at a
time and in a manner that do not unreasonably interfere with Subtenant’s use of
the Premises.

23. DEFAULTS. Subtenant further agrees that any one or more of the following
events shall be considered “Events of Default” by Subtenant:

(a) if the Subtenant neglects or fails to pay the Rent herein reserved or any
part thereof, (including Annual Fixed Rent, Additional Rent and other charges)
when due and payable, as herein provided, and such neglect or failure to pay
Rent shall continue for five (5) days after the due date thereof, provided no
Event of Default shall arise on the first instance of late payment by Subtenant
in any period of twelve (12) consecutive months if Subtenant makes its late
payment within five (5) business days following written notice from Sublandlord
that Subtenant’s payment was not made when due; or

(b) if the Subtenant neglects or fails to perform or observe or acts in
derogation of any of the other covenants, agreements or provisions contained in
this Sublease which, on the Subtenant’s part, are to be performed or observed,
and such neglect or failure or action with respect to the performance or
observance of or compliance with such other covenants, agreements or provisions
shall continue for thirty (30) days (or such additional time as may reasonably
be required, provided a cure has been commenced within thirty (30) days and
Subtenant thereafter diligently pursues such cure to completion with reasonable
continuity) after written notice thereof given by the Sublandlord to the
Subtenant; or

(c) if the leasehold interest hereby created shall be taken on execution, or by
other process of law, or if any assignment shall be made of the property of
Subtenant for the benefit of creditors; or

(d) if a receiver, trustee in bankruptcy or similar officer shall be appointed
to take charge of all or any part of the property of Subtenant by a court of
competent jurisdiction and such appointment shall not have been vacated or
stayed or set aside or be dismissed within forty-five (45) days from the date
upon which it is filed; or

(e) if a petition is filed by or against Subtenant seeking an adjudication as
bankrupt or insolvent under the Federal bankruptcy laws as now in effect or
hereafter amended or under any state insolvency or similar law or if any
petition shall be filed or other judicial action taken by or against Subtenant
to delay, reduce or modify its respective debts or obligations or to reorganize
or modify its respective capital structure or indebtedness or to appoint a
trustee, receiver or liquidator of Subtenant or of any property of Subtenant or
Guarantor, or any proceeding or other action shall be commenced or taken by any
governmental authority for the dissolution or liquidation of Subtenant and any
of the same shall not have been vacated or stayed or set aside or be dismissed
within forty-five (45) days from the date upon which it is filed; or

(f) if Subtenant shall admit in writing its inability to pay its debts as they
become due; or

(g) if Subtenant shall do or permit to be done anything whereby a lien, security
interest or other encumbrance (whether consensual or created by operation of law
or otherwise) is created or filed against all or any part of the Premises, the
Building, the Property or Subtenant’s interest in this Sublease and is not
discharged of record or bonded off within ten (10) days from the date of entry
or granting thereof; or

 

-19-



--------------------------------------------------------------------------------

(h) if Subtenant shall default in securing or maintaining insurance or in
providing evidence of insurance as set forth in Section 11 of this Sublease; or

(i) if Subtenant shall, by its failure to comply with any of its obligations in
this Sublease cause a default of Sublandlord as tenant under the Prime Lease; or

(j) if Subtenant shall make an assignment, sublease or other transfer of its
interest in this Sublease, whether by operation of law or otherwise, except in
accordance with the provisions of this Sublease.

24. REMEDIES.

24.1 If an Event of Default by Subtenant has occurred in any of its obligations
hereunder, then, in addition to Sublandlord’s other rights and remedies herein,
Sublandlord may perform the same for the account and at the expense of Subtenant
immediately in the case of a default under Section 23(h) and as to other
defaults, after first giving notice to Subtenant of such default and a
reasonable time to cure the same (except that in the event of an emergency,
notice shall be required only to the extent practicable under the
circumstances). Sublandlord may make any repairs which are essential for the
protection and maintenance of the Premises or any portion thereof or to protect
its leasehold interest under the Prime Lease, if Subtenant fails to commence any
such repairs that are Subtenant’s responsibility hereunder within ten (10) days
after receipt of notice from Sublandlord, or immediately, if emergency
conditions occur. In the event of a default or threatened default by Subtenant,
Sublandlord shall also, in addition to its other rights and remedies herein,
have the right to seek injunctive relief.

24.2 Upon the occurrence of any one or more Events of Default, Sublandlord may
exercise any remedy against Subtenant that the Prime Landlord may exercise for
default by Sublandlord under the Prime Lease or this Sublease.

24.3 If Sublandlord incurs any expense by reason of the failure of Subtenant to
comply with any of its obligations under this Sublease, or if Sublandlord incurs
any expense, including, without limitation, attorneys fees and disbursements, in
successfully instituting, prosecuting or defending any action or proceeding
instituted by reason of a default of Subtenant, including, without limitation,
expenses incurred to avoid an Event of Default under the Prime Lease, then,
whether or not the Sublease is terminated by reason of such default, Subtenant
shall pay or reimburse Sublandlord for the expenses so incurred by Sublandlord
within thirty (30) days following the submission of an invoice or invoices for
the same.

25. NOTICES AND CONSENTS. All notices, demands, requests, consents or approvals
(each, a “Notice”) which may or are required to be given by either party to the
other shall be in writing and shall be deemed given when received or refused if
sent by United States registered or certified mail, postage prepaid, return
receipt requested or if sent by a recognized national overnight commercial
courier service (i) if to Subtenant, and prior to the Subtenant’s occupancy of
the Premises for the conduct of Subtenant’s business, addressed to Subtenant at
the addresses specified in Section 1(B) , and thereafter to the Premises, or in
either case at such other place as Subtenant may from time to time designate by
notice in writing to Sublandlord or (ii) if for Sublandlord, addressed to
Sublandlord at the address specified in Section 1(C), or at such other place as
Sublandlord may from time to time designate in writing to Subtenant. Subtenant
agrees promptly to deliver a copy of each Notice sent from Subtenant to the
Prime Landlord and promptly to deliver to Sublandlord a copy of any Notice
received from the Prime Landlord. Each party may rely upon any Notice given in
writing by the attorney for the other.

 

-20-



--------------------------------------------------------------------------------

26. PROVISIONS REGARDING SUBLEASE. This Sublease and all the rights of parties
hereunder are subject and subordinate to the Prime Lease and to the matters to
which the Prime Lease is or shall be subject. Subtenant agrees that it will not,
by its act or omission to act, cause a default or an Event of Default under the
Prime Lease. In furtherance of the foregoing, the parties hereby confirm, each
to the other, that it is not practical in this Sublease to enumerate all of the
rights and obligations of the various parties under the Prime Lease and, except
as otherwise expressly provided herein, to specifically allocate those rights
and obligations in this Sublease. Accordingly, in order to afford to Subtenant
the benefits of this Sublease and of those provisions of the Prime Lease which
by their nature are intended to benefit the person in possession of the
Premises, and in order to provide the benefits to Sublandlord of this Sublease
and to protect Sublandlord against a default by Subtenant which might cause a
default or Event of Default by Sublandlord under the Prime Lease, Subtenant and
Sublandlord agree that:

(a) Sublandlord shall pay, when and as due, all Fixed Rent, Additional Rent and
other charges payable by Sublandlord to Prime Landlord under the Prime Lease so
long as the same remains in effect;

(b) Sublandlord shall perform its covenants and obligations under the Prime
Lease (so long as the same remains in effect) which do not require for their
performance possession of the Premises and which are not otherwise to be
performed hereunder by Subtenant on behalf of Sublandlord;

(c) Subtenant shall perform all affirmative covenants of the Prime Lease
relative to the Premises and the Term (and except for any such covenants that
are by their nature personal to Sublandlord) and shall refrain from performing
any act that is prohibited by the negative covenants of the Prime Lease, where,
in each case, the obligation to perform or refrain from performing is
specifically (or can reasonably be construed to be) imposed upon the person in
possession of the Premises or is otherwise applicable to all occupants of the
Building. In all events, Subtenant shall perform affirmative covenants which are
also covenants of Sublandlord under the Prime Lease no later than three
(3) business days prior to the date when Sublandlord’s performance is required
under the Prime Lease, or by such earlier date as will afford a reasonable time
for Sublandlord to effect a cure (if the obligation is not timely performed by
Subtenant) so as to prevent a default under the Prime Lease, but in no event
shall Subtenant’s performance be required in less than three (3) business days.
Sublandlord shall have the right to enter the Premises to confirm compliance
and, if necessary, to cure any breach of this Sublease by Subtenant giving rise
to risk of bodily injury, death or substantial damage to property of
Sublandlord, the Prime Landlord or a third party, or any Event of Default;

(d) Sublandlord shall not agree to an amendment to the Prime Lease or enter into
any agreement with the Prime Landlord which would result in (i) a material
reduction of essential building services and amenities appurtenant to the
Premises to the extent provided in the Prime Lease or in this Sublease, (ii) a
material adverse effect upon access and egress to the Premises, (iii) a material
increase in obligations of Subtenant under this Sublease or a material adverse
effect on Subtenant’s rights under this Sublease, or (iv) a reduction in the
length of the Term or in a termination of this Sublease prior to its expiration,
unless consented to by Subtenant in its sole discretion or arising from fire,
casualty or eminent domain; and

(e) If Prime Landlord shall default in any of its obligations to Sublandlord
with respect to the Premises or any other area or facility that Subtenant has
the right to use hereunder, Subtenant shall be entitled to request in writing
that Sublandlord endeavor to enforce Sublandlord’s rights against Prime Landlord
with respect thereto. In the event Subtenant makes such a request, Sublandlord
agrees to issue a written request to Prime Landlord that it fulfill its
unperformed obligation(s) under the Prime Lease and in the event that the Prime
Landlord continues to not perform its required obligation under the Prime Lease
within a reasonable time, Sublandlord agrees that it will make demand upon the
Prime Landlord to perform its obligations under the Prime Lease and shall use
commercially reasonable efforts to cause the Prime Landlord to cure such default
or failure, but in no event shall Sublandlord be obligated to threaten or
initiate any legal proceeding, or exercise any offset, deduction or similar
right under the Prime Lease respecting the same, or take other legal action to
enforce the Prime Lease.

 

-21-



--------------------------------------------------------------------------------

Sublandlord shall promptly deliver to Subtenant a copy of any written notice
received by Sublandlord from Prime Landlord or any governmental agency which
could reasonably be expected to result in a material adverse effect on
Subtenant’s rights to use or occupy the Premises in accordance with and subject
to the provisions of this Sublease.

(f) Sublandlord hereby grants to Subtenant the right to receive all of the
services and benefits with respect to the Premises that are to be provided by
the Prime Landlord under the Prime Lease with respect to the Premises; provided,
however, that Sublandlord shall have no duty to perform any obligations of the
Prime Landlord that the Prime Landlord is required to provide under the Prime
Lease. Except for its limited obligations set forth in Section 26(e) hereof,
Sublandlord shall have no responsibility for or be liable to Subtenant for any
default, failure or delay on the part of the Prime Landlord in the performance
or observance by the Prime Landlord of any of its obligations under the Prime
Lease, nor shall such default by the Prime Landlord affect this Sublease or
waive or defer the performance of any of Subtenant’s obligations hereunder.
Sublandlord shall not be liable to Subtenant for money damages on account of any
failure of the Prime Landlord to perform nor shall any such failure constitute a
constructive eviction of Subtenant unless Sublandlord would be entitled under
the Prime Lease to claim constructive eviction on account of such failure. If,
by reason of the failure of the Prime Landlord to observe or perform its
obligations, Sublandlord is entitled to receive and actually receives any rent
abatement under the Prime Lease attributable to the Premises during the Term,
then Subtenant shall be entitled to its equitable share of the same, net of
reasonable collection costs. Any such abatement shall be equitably adjusted by
Sublandlord in its commercially reasonable judgment, based on the relative
impact, if any, of such failure of the Prime Landlord on the Premises and on
other areas of the Building.

27. ADDITIONAL SERVICES PROVIDED TO SUBTENANT. If Subtenant requests additional
services not provided by the Prime Landlord under the Prime Lease, or to be
provided by the Prime Landlord but at additional cost, Subtenant shall pay for
such services to Sublandlord (or at Sublandlord’s written request, directly to
the Prime Landlord) within such time as the Prime Landlord requires or, if the
Prime Landlord has billed the same to Sublandlord, shall pay or reimburse
Sublandlord within thirty (30) days after an invoice has been submitted to
Subtenant setting forth the amount owed (with reasonable supporting
documentation thereof to be provided to Subtenant upon its written request).
Sublandlord agrees to pass through to Subtenant (without fee, mark-up or profit)
any costs billed by the Prime Landlord or otherwise incurred by Sublandlord for
services furnished to Subtenant (and not provided under the Prime Lease at no
additional cost) at Subtenant’s request (or as reasonably required due to
Subtenant’s failure to perform its obligations under this Sublease), including,
without limitation, any after-hours utility charges incurred by Subtenant
following its request for such service. If at any time a charge for such
additional services is attributable to the use of such services both by
Sublandlord and by Subtenant, the cost thereof shall be equitably divided
between Sublandlord and Subtenant, and Subtenant shall be entitled to
commercially reasonable back-up documentation therefor promptly upon its written
request.

28. PRIME LANDLORD’S CONSENT.

This Sublease is being entered into pursuant to Section 12.3 of the Prime Lease,
and therefore no Landlord consent for this Sublease is required. However,
simultaneously with the execution and delivery hereof, Sublandlord, Prime
Landlord and Subtenant are each executing and delivering an agreement confirming
the Prime Landlord’s consent is not required for this Sublease, and as
contemplated by the provisions of Section 12.7 of the Prime Lease in connection
herewith, such agreement being in the form attached hereto as Exhibit E.
Sublandlord will be responsible for the payment of any costs and expenses
charged by Prime Landlord in connection with such agreement.

 

-22-



--------------------------------------------------------------------------------

29. BROKERAGE. Each party warrants to the other that it has had no dealings with
any broker or agent in connection with this Sublease other than the Broker(s) as
specified in Section 1(T), whose commissions shall be paid by Sublandlord
pursuant to separate written agreements between Sublandlord and one or more of
such Broker(s). Each party covenants to pay, hold harmless and indemnify the
other party from and against any and all costs (including reasonable attorneys’
fees), expense or liability for any compensation, commissions and charges
claimed by any other broker or other agent with respect to this Sublease or the
negotiation thereof on behalf of such party. Sublandlord shall be solely
responsible for payment of any commission or fee to the Broker(s), subject to
and in accordance with the above-described agreements.

30. FORCE MAJEURE. Neither Sublandlord nor Subtenant shall be deemed in default
with respect to any of the terms, covenants and conditions of this Sublease if
such party’s failure to timely perform is due in whole or in part to any strike,
lockout, labor trouble (whether legal or illegal,), civil disorder, failure of
power, restrictive governmental laws, orders and regulations, riots,
insurrections, acts of terrorism or war, shortages, accidents, fire, other
casualties, acts of God, unusual scarcity or inability to obtain labor or
material or delays caused directly by the other party or its agents, employees
and invitees, or any other cause beyond the reasonable control of the party
seeking to be excused (any such event individually or collectively, “Force
Majeure”) (except that no such event of Force Majeure shall excuse the monetary
or insurance obligations of either party hereunder).

31. RISER USAGE/SIGNAGE/OFFICE CLEANING AND OTHER SERVICES.

(a) Riser Usage. Sublandlord shall provide to Subtenant or cause the Prime
Landlord to provide to Subtenant, at no cost to Subtenant, adequate riser space
in connection with Subtenant’s cabling between the IDF room located within the
Premises and the utility and communication demarcation points in the Building,
and Sublandlord shall not unreasonably withhold its consent to Subtenant’s
Alterations consisting of one or more telecommunications devices to be installed
for Subtenant’s use in connection with its business conducted at the Premises,
provided the same is at Subtenant’s sole cost and expense, any required consent
of the Prime Landlord is obtained, and Subtenant complies with all provisions of
this Sublease and the Prime Lease Applicable thereto. Any such equipment and
related connections shall be considered Trade Fixtures for purposes of this
Sublease.

(b) Signage. Sublandlord shall provide Building-standard signage for Subtenant
in the main lobby of the Building, subject to Prime Landlord’s approval.
Sublandlord will also not unreasonably withhold, condition or delay its consent
to Subtenant’s improving the signage in the main lobby of the Building, provided
the same is approved by the Prime landlord and is at no cost, expense or
liability to Sublandlord.

(c) Cleaning and Other Services. Subject to the terms of this Sublease,
Sublandlord shall cause the Prime Landlord to provide office cleaning and other
services to the Premises as described in Exhibit C to the Prime Lease, but in
each case subject to and in accordance with the provisions of the Prime Lease.
The cost thereof shall be included in Operating Expenses.

32. INCORPORATION OF PRIME LEASE; CERTAIN EXCLUSIONS. Except as otherwise
expressly provided in, or otherwise inconsistent with, this Sublease, or to the
extent not applicable to the Premises, the terms, provisions, covenants,
stipulations, conditions, rights, obligations, remedies and agreements contained
in the Prime Lease are incorporated in this Sublease by reference, and are made
a part hereof as if herein set forth at length, Sublandlord being substituted
for the “Landlord” under the Prime Lease, Subtenant being substituted for the
“Tenant” under the Prime Lease, and the Premises being substituted for the
“Premises” under the Prime Lease. Notwithstanding the foregoing, in the event of
any conflict or inconsistency between the provisions of the Prime Lease and this
Sublease, the terms and provisions of this Sublease shall govern and control.
Further, in no event will Subtenant be bound by any provision of the Prime Lease
that has been redacted. In addition:

 

  (a)

Subtenant shall have no extension rights, development rights or rights of first
offer, first refusal or other preferential right to purchase or lease the
Property or any part thereof (including, without limitation, under Section 16.31
of the Prime Lease);

 

-23-



--------------------------------------------------------------------------------

  (b)

Subtenant shall have no set-off or abatement rights other than as expressly set
forth in this Sublease.

 

  (c)

Subtenant shall not have any measurement rights set forth in the Prime Lease.

 

  (d)

Article 4 of the Prime Lease (Construction) shall not be applicable.

 

  (e)

Section 6.4 (Effect of Multiple Rent Commencement Dates) of the Prime Lease
shall not be applicable.

 

  (f)

Section 9.1.1 (Certain Alterations Which Do Not Require Landlord’s Approval) of
the Prime Lease shall not be applicable.

 

  (g)

Section 12.2 (Exceptions for Mergers and Affiliate Transactions) and
Section 12.3 (Exception for Certain Subleases) of the Prime Lease shall not be
applicable.

 

  (h)

Sublandlord shall not be required to provide the insurance described in
Section 13.6 (Landlord’s Insurance) of the Prime Lease.

 

  (i)

Section 15.6 (Self-Help) of the Prime Lease shall not be applicable.

 

  (j)

Section 16.8 (Recording) of the Prime Lease shall not be applicable.

 

  (k)

Section 16.15 (Landlord’s Financing; Tenant’s Shadow Rating) of the Prime Lease
shall be inapplicable.

 

  (l)

Section 16.16 (Status Reports and Financial Statements) is inapplicable and the
applicable provisions of this Sublease shall govern.

 

  (m)

Section 16.18 (Holding Over) of the Prime Lease is inapplicable and the
provisions of Section 19 of this Sublease shall govern.

 

  (n)

Section 16.21 (Late Payment) of the Prime Lease is inapplicable and the
provisions of Section 7 of this Sublease shall govern.

 

  (o)

Section 16.24 (Limitations on Landlord’s Liability) of the Prime Lease is
inapplicable to Sublandlord hereunder.

 

  (p)

Section 16.26 (Letters of Credit) of the Prime Lease is inapplicable and the
provisions of Section 38 of this Sublease shall govern.

 

  (q)

Section 16.30 (Letters of Credit) of the Prime Lease is inapplicable and the
provisions of this Sublease shall govern.

 

-24-



--------------------------------------------------------------------------------

  (r)

Section 16.32 (Arbitration) of the Prime Lease.

 

  (s)

The provisions in the First Amendment, the Second Amendment, July 2006 Letter
Agreement, the Acknowledgment of Merger, the Third Amendment, the Fourth
Amendment, and the June 2014 Letter Agreement shall all be inapplicable.

33. PARKING.

33.1 During the Term, and beginning on the Commencement Date, Subtenant (or its
employees) shall be entitled to the use of (but shall not be obligated to use)
up to sixty-three (63) parking spaces in the garage and surface parking
facilities on the Property (the “Parking Spaces”), for no additional cost or
expense other than as provided in this Sublease. Sublandlord and Subtenant agree
that all such Parking Spaces shall be unreserved spaces, available on a
“self-park, first-come, first served” basis, with no specific allocation to
Subtenant of any number of garage or exterior parking spaces. If the Premises is
reduced by the exercise of Sublandlord’s right of recapture under Section 12.4
or otherwise, the number of parking spaces to which Subtenant is entitled shall
be reduced proportionally.

33.2 Sublandlord’s failure or inability to provide any such parking spaces
because of casualty, taking, or for any other reason beyond Sublandlord’s
control shall, in no event, entitle Subtenant to terminate this Sublease or
receive any abatement in Rent, provided that the foregoing shall not limit
Subtenant’s other rights and remedies set forth in this Sublease, including
without limitation Section 15. Subtenant and all partners and employees of
Subtenant that use the Parking Spaces agree to comply with all reasonable rules
and regulations applicable to the use of the parking spaces as Sublandlord or
the Prime Landlord, or both, may impose from time to time, and in the event such
partners or employees of Subtenant fail to so comply with such rules and
regulations on an ongoing basis after notice of such failure and if such pattern
of failure to comply has not been cured, then Sublandlord shall have no
continuing obligation to make any such Parking Spaces available for use by
persons who have so failed to comply with such rules and regulations.

34. FURNITURE.

All furniture (including modular furniture) and existing cabling and equipment
located in the Premises on the Commencement Date shall remain in the Premises
during the Term, and shall, effective as of the expiration of sooner termination
of this Lease, become Tenant’s sole and exclusive personal property (free and
clear of all liens and encumbrances) unless, at least thirty (30) days prior to
such time, Subtenant delivers written notice to Sublandlord stating that it does
not desire to retain any of such furniture, cabling and equipment (it being
understood that Tenant may not elect to keep only certain items thereof). At
Subtenant’s request, Sublandlord will deliver a commercially reasonable bill of
sale conveying the furniture to Subtenant, in then-existing “as is, where” is
condition, and without any representation or warranty of any kind (and expressly
disclaiming any implied warranties of fitness or merchantability), other than
that Sublandlord is the owner thereof and may lawfully convey the same to
Subtenant free of all liens, equipment leases or other financing arrangements.
Unless Subtenant timely so elects, all such furniture, cabling and equipment
shall immediately become Trade Fixtures, as defined in Section 18, and shall be
subject to the provisions of Section 18. No representations or warranties are
made herein by Sublandlord (other than as to Sublandlord’s ownership and right
to convey), including, without limitation, as to the condition of such
furniture, cabling or equipment, the suitability thereof for Subtenant’s use, or
any compliance of the same with applicable law. As a part of Sublandlord’s Work,
Sublandlord will remove from the Premises those items of furniture listed on
Exhibit D.

 

-25-



--------------------------------------------------------------------------------

35. SUBTENANT’S FINANCIAL STATEMENTS.

35.1 Subtenant acknowledges that the financial capability of Subtenant to
perform its obligations hereunder is material to Sublandlord and that
Sublandlord would not enter into this Sublease but for its belief, based on its
review of Subtenant’s financial statements, that Subtenant is capable of
performing such financial obligations. Subtenant hereby represents, warrants and
certifies to Sublandlord that its financial statements previously furnished to
Sublandlord were at the time given true and correct in all material respects.
Unless such information is generally available to the public, at any time during
the Term (but not more than twice in any calendar year), Subtenant shall provide
Sublandlord, upon ten (10) business days’ prior written notice from Sublandlord,
its then-most recent annual financial statements for Subtenant. Such statements
shall be prepared in accordance with generally accepted accounting principles
and (if such is the practice of Subtenant) audited by an independent certified
public accountant. The terms of this Section 35.1 requiring delivery of
financial statements shall not be applicable to any Guarantor so long as such
Guarantor is a publicly-traded corporation.

36. ESTOPPEL CERTIFICATE. Subtenant hereto agrees at any time and from time to
time within ten (10) business days after a written request therefor by
Sublandlord, to execute, acknowledge and deliver to Sublandlord a statement in
writing certifying that this Sublease is unmodified and in full force and effect
(or if there shall have been modifications, which modifications shall be
identified, that this Sublease, as modified, is in full force and effect) and
stating, to the actual knowledge of Subtenant, whether or not Sublandlord is in
default in performance of any covenant, agreement or condition contained in this
Sublease and, if so, specifying each such default of which Subtenant may have
knowledge and certifying as to the status of any other matter relating to this
Sublease as may be reasonably requested by the requesting party. Such
certificate may also be relied upon, as to a certificate executed by Subtenant,
by any of the Prime Landlord, a mortgagee of the Prime Landlord, a prospective
purchaser or ground lessor of the Building or land upon which it is located and
any prospective assignees of Sublandlord. No such certificate shall have the
effect of amending express provisions of this Sublease, and in the event of any
conflict between the express terms and conditions of this Sublease and any such
certificate, the express terms and conditions of this Sublease shall control.

37. DEFINITIONS. Capitalized terms not otherwise specifically defined herein
shall have the meaning ascribed to them in the Prime Lease as though such
definitions are set forth and incorporated herein, and provisions of the Prime
Lease to which reference is made hereunder shall also be deemed incorporated by
reference herein.

38. LETTER OF CREDIT.

(a) To secure the full and prompt payment by Subtenant of all amounts due under
this Sublease and the performance of all obligations of Subtenant hereunder,
Subtenant shall, simultaneously with the execution and delivery of this
Sublease, provide Sublandlord with a letter of credit (the “Letter of Credit”)
in the initial amount equal to Eighty Five Thousand One Hundred Thirty-Four and
34/100 Dollars ($85,134.34). The Letter of Credit shall be in a form reasonably
satisfactory to Sublandlord and issued by a banking corporation reasonably
satisfactory to Sublandlord. It shall have an expiration date no earlier than
the first anniversary of the date of issuance thereof and shall be automatically
renewed from year to year through December 31, 2022 unless the issuer thereof
provides notice to Sublandlord of its intent not to renew the subject letter of
credit at least forty-five (45) days prior to the expiration thereof. Subtenant
shall, throughout the term of this Sublease, deliver to Sublandlord, in the
event of the termination or non-renewal of any such letter of credit,
replacement letters of credit in lieu thereof (each such letter of credit and
such extensions or replacements thereof, as the case may be, shall constitute
the Letter of Credit hereunder) no later than ten (10) days prior to the
expiration date of the preceding Letter of Credit. If Subtenant shall fail to
obtain any replacement of or amendment to a Letter of Credit within any of the

 

-26-



--------------------------------------------------------------------------------

applicable time limits set forth in this Section 38, such failure shall, at the
option of Sublandlord constitute an Event of Default; and Sublandlord shall have
the right (but not the obligation), at its option, to draw down the full amount
of the existing Letter of Credit and retain the same as a cash security
hereunder, and notwithstanding such draw by Sublandlord, Sublandlord shall
retain all other rights and remedies that are available to Sublandlord under
this Sublease.

(b) If (i) an Event of Default occurs, (ii) the Letter of Credit is not
replenished or replaced when required hereunder, or (iii) the credit rating of
the long-term debt of the issuer of the Letter of Credit (according to Moody’s,
Standard & Poor’s or similar national rating agency reasonably identified by
Sublandlord) is downgraded to a grade below the prevailing minimum standards for
major leases by landlords of comparable office buildings in the MetroWest area;
or the issuer of the Letter of Credit enters into any supervisory agreement with
any governmental authority; or the issuer of the Letter of Credit fails to meet
any capital requirements imposed by applicable laws (unless Subtenant delivers
to Sublandlord a replacement Letter of Credit complying with the terms of this
Sublease within twenty-one (21) days after demand therefor from Sublandlord),
then, in any of such events, Sublandlord may, at its election, (but shall not be
obligated to) draw down the entire Letter of Credit or any portion thereof and
use, apply or retain the whole or any part thereof to the extent required for
the payment of: (a) any sum or expense which Subtenant has failed to pay timely
in accordance with requirements of this Sublease, (b) any sum which Sublandlord
may expend or may be required to expend by reason of an Event of Default,
including, without limitation, any reletting costs or expenses (including,
market leasing commission and reasonable attorneys’ fees relating to the
reletting of all or any portion of the Subleased Premises), (c) any damages or
deficiency actually incurred in the reletting of the Subleased Premises
following an Event of Default, whether such damages or deficiency accrued before
or after summary proceedings or other re-entry by Sublandlord, or (d) any
damages awarded to Sublandlord in accordance with the terms and conditions of
this Sublease. To insure that Sublandlord may utilize the proceeds of the Letter
of Credit in the manner, for the purpose, and to the extent provided herein,
each Letter of Credit shall provide that the full amount or any portion thereof
may be drawn down by Sublandlord upon the presentation to the issuing bank (or
the advising bank, if applicable) of Sublandlord’s draft drawn on the issuing
bank with an accompanying memoranda or statement of beneficiary certifying that
it is entitled to make such draw. In no event shall the Letter of Credit require
Sublandlord to submit evidence to the issuing (or advising) bank of the truth or
accuracy of any such written statement (exclusive of any requirements of the
issuing or advising bank that the beneficiary submit a signature verification
document) and in no event shall the issuing bank or Subtenant have the right to
dispute the truth or accuracy of any such statement nor shall the issuing (or
advising) bank have the right to review the applicable provisions of this
Sublease. In no event and under no circumstance shall the draw down on or use of
any amounts under the Letter of Credit or utilization or retention of all or any
portion of the proceeds thereof by Sublandlord constitute a basis or defense to
the exercise of any other of Sublandlord’s rights and remedies under this
Sublease or under any Law, including, without limitation, Sublandlord’s right to
assert a claim against Subtenant under Title 11 U.S.C. §502(b)(6) or any other
provision of Title 11 of the United States Code.

(c) If an Event of Default occurs and Sublandlord utilizes all or any part of
the security represented by the Letter of Credit but does not terminate this
Sublease as provided herein Sublandlord may, in addition to exercising its other
rights and remedies, retain the unapplied and unused balance of the portion of
the Letter of Credit drawn down by Sublandlord as cash security for the faithful
performance and observance by Subtenant thereafter (within any applicable notice
or cure periods) of the terms, provisions, and conditions of this Sublease, and
may use, apply, or retain the whole or any part of said cash security to the
extent required for payment of Rent or any other sum or expense which Subtenant
has failed to pay timely in accordance with requirements of this Sublease, or
for any sum which Sublandlord may expend or be required to expend by reason of
an Event of Default. In the event Sublandlord uses or applies any portion or all
of the proceeds of the Letter of, Subtenant shall forthwith restore the amount
so used or applied by the provision of a replacement Letter of Credit) so that
at all times the amount represented by the Letter of Credit shall be not less
than the initial amount required hereunder.

 

-27-



--------------------------------------------------------------------------------

(d) Provided no Event of Default then exists and Subtenant has no outstanding
monetary obligations to Sublandlord under this Sublease, the Letter of Credit or
any remaining cash security shall be returned to Subtenant within thirty
(30) days after both (i) the expiration or early termination of this Sublease
and (ii) the delivery to Sublandlord of possession of the entirety of the
Subleased Premises. In the event of any assignment of the Prime Lease by
Sublandlord, Sublandlord shall transfer the Letter of Credit or the proceeds
therefrom (as applicable) to the transferee, with contemporaneous written notice
thereof to Subtenant. The costs and expenses of the first such transfer of the
Letter of Credit shall be paid by Subtenant, but any and all costs charged to
Subtenant by the Letter of Credit issuer in connection with any subsequent
transfer shall be reimbursed to Subtenant by Sublandlord within thirty (30) days
following Subtenant’s written request therefor. Upon such transfer of the Letter
of Credit (or proceeds thereof. if any), Sublandlord shall thereupon be released
by Subtenant from all liability for the return thereof, and Subtenant shall look
solely to the new landlord or transferee for the return of the same. The
provisions of the preceding sentence shall apply to every subsequent assignment
of the Prime Lease by Sublandlord, and any successor of Sublandlord shall, upon
any such assignment, transfer the Letter of Credit (or proceeds, if any) to any
transferee and shall thereupon be relieved of all liability with respect
thereto. Subtenant shall not assign or encumber or attempt to assign or encumber
the security represented by the Letter of Credit or proceeds thereof, and
neither Sublandlord nor its successors or assigns shall be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance.

(e) Neither the Letter of Credit, nor any proceeds therefrom, if any, shall be
deemed an advance rent deposit or an advance payment of any other kind, or a
measure or limitation of Sublandlord’s damages or constitute a bar or defense to
any of the Sublandlord’s other remedies under this Sublease or at law or in
equity upon an Event of Default.

(f) As a material inducement to Sublandlord to enter into this Sublease,
Subtenant hereby acknowledges and agrees that the Letter of Credit and the
proceeds thereof (including, without limitation, any cash security created by
the drawdown of all or any portion of the Letter of Credit) and the obligation
to make available or pay to Sublandlord all or a portion thereof in satisfaction
of any obligation of Subtenant under this Sublease, shall be deemed third-party
obligations and not the obligation of Subtenant hereunder and, accordingly,
(a) shall not be subject to any limitation on damages contained in
Section 502(b)(6) of Title 11 of the United States Code or any other limitation
on damages that may apply under any Law in connection with a bankruptcy,
insolvency or other similar proceeding by, against or on behalf of Subtenant,
(b) shall not diminish or be offset against any amounts that Sublandlord would
be able to claim against Subtenant pursuant to Title 11 U.S.C. §502(b)(6) as if
no Letter of Credit existed, and (c) may be relied on by Sublandlord in the
event of an assignment of this Sublease that is not expressly in accordance with
the terms of this Sublease even if such assignment has been authorized and
approved by a court exercising jurisdiction in connection with a bankruptcy,
insolvency or other similar proceeding by, against or on behalf of Subtenant

39. SUBTENANT’S REPRESENTATIONS, WARRANTIES AND COVENANTS.

39.1 Subtenant represents, warrants and covenants that:

(a) It is a corporation duly organized, validly formed and in good standing
under the laws of the State of Delaware and qualified to do business in the
Commonwealth of Massachusetts.

(b) During the Term and for a period of one year after the Expiration Date, it
shall at all times maintain a registered agent for service of process in the
Commonwealth of Massachusetts. The name and address of such registered agent as
of the date hereof is: CT Corporation, 155 Federal Street, Boston, MA 02110.

 

-28-



--------------------------------------------------------------------------------

(c) (i) Subtenant is not, nor is it owned or controlled directly or indirectly
by, any person, group, entity or nation named on the Specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Assets
Control of the United States Treasury (“OFAC”) (any such person, group, entity
or nation being hereinafter referred to as a “Prohibited Person”); (ii)
Subtenant is not (nor is it owned or controlled, directly or indirectly, by any
person, group, entity or nation which is) acting directly or indirectly for or
on behalf of any Prohibited Person; and (iii) Subtenant (and any person, group,
or entity which Subtenant controls, directly or indirectly) has not conducted
nor will conduct business nor has engaged nor will engage in any transaction or
dealing with any Prohibited Person that either may cause or causes Sublandlord
to be in violation of any OFAC rule or regulation, including without limitation
any assignment of this Sublease or any sub-subletting of all or any portion of
the Premises. In connection with the foregoing, it is expressly understood and
agreed that (x) any breach by Subtenant of the foregoing representations and
warranties shall be deemed a default by Subtenant under this Sublease and shall
be covered by the indemnity provisions of Section 21 of this Sublease, and
(y) the representations and warranties contained in this Section 39.1(c) shall
be continuing in nature and shall survive the expiration or earlier termination
of this Sublease.

40. BUILDING SECURITY. Access for the Premises and the Property shall be via a
card reader system or similar device, and in the event that such system fails to
operate on any occasion Sublandlord shall provide access to the Premises through
a reasonable alternative means. Subtenant acknowledges and agrees that access to
the Building (and other portions of the Property) and access to and use of the
Premises are subject at all times to security procedures that the Prime Landlord
or Sublandlord, or both, may impose from time to time following prior written
notice to Subtenant. Sublandlord agrees to act reasonably with respect to
establishment and application of its security procedures, including reasonable
prior notice of changes in any such procedures to the extent practicable. If
Sublandlord requires, Subtenant agrees to furnish to the Prime Landlord and
Sublandlord a personnel list and identification photographs for its employees
who are permitted access to the Premises and such other information as the Prime
Landlord or Sublandlord may reasonably request, which information shall be
updated from time to time by Subtenant to enable any Building or Property
security service to identify those personnel of Subtenant who are entitled to
access; provided, however, that neither Sublandlord nor Prime Landlord shall be
responsible for the denial of access to those persons not reasonably
identifiable as approved personnel or invitees of Subtenant. Subtenant
acknowledges and agrees that access to the Building, appurtenant areas, and the
Premises is subject at all times to such security procedures, including, without
limitation, required evacuation in the event of an emergency and in such event,
Subtenant shall not be entitled to an abatement of Rent nor shall Subtenant have
any claim for constructive eviction. Sublandlord may from time to time provide
additional security services to the Building and the Prime Lease Premises,
including, without limitation, one or more manned or unmanned security stations,
security patrols, security cameras and video-monitoring, all as Sublandlord may
deem necessary or proper in its commercially reasonable discretion. Sublandlord
shall provide to Subtenant up to one hundred (100) access cards to the Building
and Premises at no cost to Subtenant, provided the same are requested by
Subtenant (with applicable employee names) not later than June 30, 2020.
Thereafter, Subtenant shall pay to Sublandlord the actual cost incurred by
Sublandlord to provide key cards or access cards to Subtenant for its employees
(and any replacements thereof), together with Subtenant’s Share of all other
costs and expenses incurred by Landlord during the Term in connection with the
security measures, services and equipment described in this Section 40.
Sublandlord represents to Subtenant that the costs and expenses associated with
the security services and system management is currently estimated to be not
greater than fifty cents ($0.50) per rentable square foot of Premise area per
annum. Such amounts shall be payable within thirty (30) days following
Sublandlord’s monthly written invoices to Subtenant for the same, or at
Sublandlord’s option Sublandlord may require Subtenant to pay estimated
installments on account of such security costs, subject to annual reconciliation
at the same time and in the same manner as Additional Rent is determined under
Section 8 hereof.

 

-29-



--------------------------------------------------------------------------------

41. SHUTTLE SERVICE. Reference is hereby made to Section 11.10 of the Original
Lease and the Special Permit described therein relating to, inter alia, the
implementation and funding of a shuttle service to the Property. If and to the
extent any of Subtenant’s employees utilize the shuttle service described
therein, Subtenant shall be responsible for Subtenant’s Share of all costs and
expenses incurred by Landlord during the Term in connection with such shuttle
service. Such amounts shall be payable within thirty (30) days following
Sublandlord’s monthly written invoices to Subtenant for the same, or at
Sublandlord’s option Sublandlord may require Subtenant to pay estimated
installments on account of such shuttle service, subject to annual
reconciliation at the same time and in the same manner as Additional Rent is
determined under Section 8 hereof

42. MISCELLANEOUS.

42.1 This Sublease shall be binding upon Sublandlord and its successors and
assigns, and upon Subtenant and its successors and permitted assigns, and shall
be governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts (without reference to conflicts of laws principles).

42.2 If any provision of this Sublease or portion of such provision or the
application thereof to any person or circumstance is for any reason held invalid
or unenforceable, the remainder of this Sublease (or the remainder of such
provision) and the application thereof to other persons or circumstances shall
not be affected thereby.

42.3 The captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this Sublease or
the intent of any provisions thereof.

42.4 This Sublease and the Exhibits attached hereto and incorporated herein
contain the entire and only agreement between the parties and any and all
statements and representations, written and oral, including previous
correspondence and agreements between the parties hereto, are merged herein.
Subtenant and Sublandlord acknowledge that all representations and statements
upon which they relied in executing this Sublease are contained herein and that
they in no way relied upon any other statements or representations, written or
oral. This Sublease may not be modified orally or in any manner other than by
written agreement signed by the parties hereto.

42.5 Each of Subtenant and Sublandlord represents to the other that each of the
signatories on its behalf is duly authorized to execute this Sublease on behalf
of such party. Upon Sublandlord’s request, Subtenant shall provide Sublandlord
with evidence that any requisite resolution, corporate authority and any other
necessary consents have been duly adopted and obtained.

42.6 Without limiting any other obligation of Subtenant which may survive the
expiration or prior termination of the Term, all obligations on the part of
Subtenant to indemnify, defend, or hold Sublandlord harmless, as set forth in
this Sublease, shall survive the expiration or prior termination of the Term.

42.7 Notwithstanding anything in this Sublease to the contrary, (i) Subtenant
specifically agrees that in no event shall any officer, director, trustee,
employee or representative of Prime Landlord or Sublandlord or any of the
Sublandlord Additional Indemnitees ever be personally liable for any obligation
under this Sublease, nor shall Sublandlord or any of the Sublandlord Additional
Indemnitees be liable for consequential or incidental damages or for lost
profits whatsoever in connection with this Sublease, and (ii) Sublandlord
specifically agrees that in no event shall any officer, director, trustee,
employee or representative of Subtenant ever be personally liable for any
obligation under this Sublease, nor shall Subtenant ever be liable for
consequential, punitive, multiple or incidental damages or for lost profits
whatsoever in connection with this Sublease.

 

-30-



--------------------------------------------------------------------------------

42.8 Subtenant shall not grant any security interest whatsoever in any Trade
Fixtures without the prior written consent of Sublandlord, except that Subtenant
may grant a security interest over its unattached personal property to the
extent the granting of such a security interest is not prohibited under the
Prime Lease.

42.9 No rights to any view or to light or air over any property, whether
belonging to Prime Landlord, Sublandlord or any other person, are granted to
subtenant by this Sublease. If at any time any windows of the Premises are
temporarily darkened or the light therefrom is obstructed by reason of any
repairs, improvements, maintenance or cleaning in or about the Property, the
same shall be without liability to Sublandlord and without any reduction or
diminution of Subtenant’s obligations under this Sublease.

[Remainder of page is intentionally blank]

 

-31-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Sublease to be executed under
seal by their respective officers or other persons hereunto duly authorized as
of the day and year first above written.

 

SUBLANDLORD: PTC INC., a Delaware corporation By:  

/s/ Aaron von Staats

Name:   Aaron von Staats Title:   Executive Vice President, General Counsel

 

SUBTENANT: CHIASMA, INC., a Delaware corporation By:  

/s/ Raj Kannan

Name:   Raj Kannan Title:   Chief Executive Officer

[Signature Page]

 

-32-



--------------------------------------------------------------------------------

EXHIBIT A

Description of Premises

[SEE ATTACHED]



--------------------------------------------------------------------------------

LOGO [g841062dsp176.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

Plans for Fitness Center, Common Conference Facility, and Cafeteria

 

LOGO [g841062dsp177.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT D

Description of Sublandlord’s Work

 

1.

Touch-up painting of first floor bathroom doors and first floor bathroom
hallway.

 

2.

Patch holes in Premises walls and touch-up paint where needed, as indicated on
Attachment 1 hereto.

 

3.

Repair and replace carpet, as needed, as indicated on Attachment 1 hereto.

 

4.

The Premises’ window blinds to be delivered in good working order.

 

5.

Sublandlord to remove all tables and chairs that are in the 1,027 SF section of
the Premises (except the TV’s and refrigerator, which shall remain). All
furniture in the remaining 16,587 SF portion of the Premises to remain.

 

6.

Removal of all toxic or hazardous materials or substances, excluding (a) any
building materials, or (b) other toxic or hazardous substances currently
existing in compliance with all applicable laws and codes, and not in any
reportable concentration thereunder.



--------------------------------------------------------------------------------

ATTACHMENT 1

See Attached Plan Depicting Carpet Replacement Areas



--------------------------------------------------------------------------------

LOGO [g841062dsp181.jpg]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF AGREEMENT WITH PRIME LANDLORD

SEE ATTACHED



--------------------------------------------------------------------------------

AGREEMENT

AGREEMENT dated as of the 11th day of October, 2019, by and between BP 140
KENDRICK STREET PROPERTY LCC (as successor to BP 140 Kendrick Street LLC, as
successor to Boston Properties Limited Partnership, “Landlord”), PTC, Inc.
(“Tenant”), and Chiasma, Inc. (“Subtenant”).

RECITALS

By Indenture of Lease dated December 14, 1999, as amended and affected to date
(the “Lease”), Landlord did lease to Tenant and Tenant did lease from Landlord
certain premises located at 140 Kendrick Street, Needham, Massachusetts
consisting of approximately 320,655 rentable square feet (89,758 rentable square
feet in Building A, 122,797 rentable square feet in Building B, and 108,100
rentable square feet in Building C (Building A, Building B and Building C each
as defined in the Lease)), which premises are more particularly described in the
Lease (the “Premises”).

Tenant desires to sublease to Subtenant 17,614 square feet of rentable floor
area of the Premises (the “Subleased Premises”) upon the terms and conditions
contained in a sublease between Tenant and Subtenant dated October 11, 2019 (the
“Sublease”).

Tenant and Subtenant desire to have Landlord consent to the Sublease upon the
terms set forth hereinbelow.

NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, paid by each of the parties hereto to the other, the
receipt and sufficiency of which is hereby acknowledged, and in further
consideration of the provisions herein, Landlord, Tenant and Subtenant hereby
agree as follows:

 

  1.

Intentionally Omitted.

 

  2.

Compliance by Subtenant; Enforcement.

(a) Subtenant (i) shall comply with and perform the terms of the Sublease to be
complied with or performed on the part of the subtenant under the Sublease,
(ii) shall not violate any of the applicable terms of the Lease and
(iii) assumes, during the term of the Sublease, the performance of the terms of
the Lease to be performed on the part of the tenant under the Lease to the
extent that such terms are applicable to the Subleased Premises (including,
without limitation, the indemnity, insurance and waiver of subrogation
provisions of the Lease, which shall be applicable to the Subleased Premises as
if such Subleased Premises were the Premises for the purposes of said
provisions) and provided that Subtenant’s liability for the payment of rent and
other amounts shall be limited to amounts set forth in the Sublease. Subject to
the limitations of subsection (iii) of the immediately preceding sentence with
respect to Subtenant, Tenant and Subtenant shall be jointly and severally liable
to Landlord for compliance with and performance of all of the terms, covenants,
agreements, provisions, obligations and conditions to be performed or observed
by the tenant under the Lease.



--------------------------------------------------------------------------------

(b) Tenant shall enforce the terms of the Sublease against Subtenant. Without
limiting the foregoing, Landlord shall have the right, but not the obligation,
to proceed directly against Subtenant (in Landlord’s name or in Tenant’s name,
as determined by Landlord in Landlord’s sole discretion) in order to (i) enforce
compliance with and performance of all of the terms, covenants, agreements,
provisions, obligations and conditions to be performed or observed by Subtenant
under the Sublease, the Lease (to the extent applicable to the Subleased
Premises) or under this Agreement or (ii) terminate the Sublease if any action
or omission of Subtenant (continuing beyond the expiration of applicable notice
and cure periods) constitutes a default under the Lease. Tenant shall cooperate
with Landlord in connection with any such action or proceeding, and Tenant and
Subtenant hereby jointly and severally indemnify and hold Landlord harmless from
and against all costs and expenses including, without limitation, reasonable
attorneys’ fees, incurred by Landlord in connection with any such action or
proceeding.

3. Subordination; Attornment. The Sublease shall be subject and subordinate at
all times to the Lease and all amendments thereof, this Agreement and all other
instruments to which the Lease is or may hereafter be subject and subordinate.
The provisions of this Agreement and the execution and delivery of the Sublease
shall not constitute a recognition of the Sublease or the Subtenant thereunder;
it being agreed that in the event of termination (whether voluntary or
involuntary), rejection (pursuant to 11 U.S.C. §365) or expiration of the Lease,
unless otherwise elected by Landlord as hereinafter set forth, the Sublease
shall be deemed terminated and Subtenant shall have no further rights
(including, without limitation, rights, if any, under 11 U.S.C. §365(h)) with
respect to the Subleased Premises. If (a) the Lease is (or both the Lease and
the Sublease are) terminated for any reason whatsoever or rejected (pursuant to
11 U.S.C. §365) by Tenant prior to its (or their) scheduled expiration date(s)
or (b) if Landlord shall succeed to Tenant’s estate in the Subleased Premises,
and provided that Landlord and Subtenant have not entered into a direct lease
pursuant to which Subtenant would continue to occupy the Premises after the
expiration of the Sublease, then in any such event, Subtenant shall have no
right to use or occupy any portion of the Premises (or other space in the
Building occupied or controlled by Tenant) which is not part of the Subleased
Premises, and at Landlord’s election, Subtenant shall either attorn to and
recognize Landlord as Subtenant’s landlord under the Sublease or enter into a
new direct lease with Landlord upon the then executory terms of the Sublease
(and if Landlord so elects as aforesaid Subtenant hereby waives its right to
treat the Sublease as terminated under 11 U.S.C. §365(h)), provided that, in any
such event, Landlord shall not be (i) liable for any previous act or omission of
Tenant; (ii) subject to any offset or defense which theretofore accrued to
Subtenant (including, without limitation, any rights under 11 U.S.C. §365(h));
(iii) bound by any rent or other sums paid by Subtenant more than one month in
advance; (iv) liable for any security deposit not actually received by Landlord;
(v) liable for any work or payments on account of improvements to the Subleased
Premises; or (vi) bound by any amendment of the Sublease not consented to in
writing by Landlord (but only to the extent such consent is required by the
terms and provisions of the Lease). Subtenant shall promptly execute and deliver
any instrument Landlord may reasonably request to evidence such



--------------------------------------------------------------------------------

attornment or direct lease. In the event of such attornment or direct lease,
Tenant shall transfer to Landlord any security deposit under the Sublease (such
obligation to include, without limitation, the transfer and modification of any
letter of credit posted as security). Subtenant shall reimburse Landlord for any
costs and expenses that may be incurred by Landlord in connection with such
attornment or direct lease including, without limitation, reasonable attorneys’
fees. Notwithstanding the foregoing, if Landlord does not elect to have
Subtenant attorn to Landlord or enter into a new direct lease as described
above, the Sublease and all rights of Subtenant to the Subleased Premises shall
terminate upon the date of expiration or termination of the Lease or Tenant’s
right to possession thereunder. The terms of this Section 3 supersede any
contrary provisions in the Sublease.

4. Representations and Warranties. Tenant and Subtenant represent, warrant and
covenant to Landlord that (a) no rent, fees or other consideration has been or
will be paid to Tenant by Subtenant for the right to use or occupy the Subleased
Premises or for the use, sale or rental of Tenant’s fixtures, leasehold
improvements, equipment, furniture or other personal property other than as set
forth in the Sublease, and (b) attached hereto as Exhibit A is a true, correct
and complete copy of the Sublease that embodies the complete and entire
agreement between Tenant and Subtenant.

5. Amendment or Termination of Sublease. Tenant and Subtenant agree that they
shall not change, modify, amend, cancel or terminate the Sublease or enter into
any additional agreements relating to or affecting the use or occupancy of the
Subleased Premises or the use, sale or rental of Tenant’s fixtures, leasehold
improvements, equipment, furniture or other personal property, without first
obtaining Landlord’s prior written consent thereto (but only to the extent such
consent is required by the terms and provisions of the Lease).

6. No Waiver or Release. Neither this Agreement, the Sublease, nor any
acceptance of rent or other consideration from Subtenant by Landlord (whether
before or after the occurrence of any default by Tenant under the Lease) shall
operate to waive, modify, impair, release or in any manner affect any of the
covenants, agreements, terms, provisions, obligations or conditions contained in
the Lease, or to waive any breach thereof, or any rights of Landlord against any
person, firm, association or corporation liable or responsible for the
performance thereof, or to increase the obligations or diminish the rights of
Landlord under the Lease, or to increase the rights or diminish the obligations
of Tenant thereunder, or to, in any way, be construed as giving Subtenant any
greater rights than those to which the original tenant named in the Lease would
be entitled or any longer time period to perform than is provided to the
original tenant under the Lease. Tenant hereby agrees that the obligations of
Tenant as tenant under the Lease and this Agreement shall not be discharged or
otherwise affected by reason of the giving or withholding of any consent or
approval for which provision is made in the Lease. All terms, covenants,
agreements, provisions and conditions of the Lease are hereby ratified and
declared by Tenant to be in full force and effect, and Tenant hereby
unconditionally reaffirms its primary, direct and ongoing liability to Landlord
for the performance of all obligations to be performed by the Tenant as tenant
under the Lease, including, without limitation, the obligations to pay all rent
and all other charges in the full amount, in the manner and at the times
provided for in the Lease.



--------------------------------------------------------------------------------

7. No Further Assignment or Subletting. Tenant and Subtenant hereby agree that
the terms, conditions, restrictions and prohibitions set forth in the Lease
regarding subletting and assignment shall, notwithstanding this Agreement,
(a) apply to the Sublease and the Subleased Premises, (b) continue to be binding
upon Tenant and Subtenant with respect to all future assignments and transfers
of the Lease or the Sublease, and all future sublettings of the Premises or the
Subleased Premises, and (c) apply to Subtenant with the same effect as if
Subtenant had been the original tenant named in the Lease. The giving of this
Agreement shall not be construed either as a consent by Landlord to, or as
permitting, any other or further assignment or transfer of the Lease or the
Sublease, whether in whole or in part, or any subletting or licensing of the
Premises or the Subleased Premises or any part thereof, or as a waiver of the
restrictions and prohibitions set forth in the Lease regarding subletting,
assignment or other transfer of any interest in the Lease or the Premises.
Subtenant shall not assign the Sublease or sublet or license all or any part of
the Subleased Premises, voluntarily or by operation of law, or permit the use or
occupancy thereof by others, without the prior written consent of Landlord in
accordance with the terms of the Lease.

8. No Ratification of Sublease. Tenant and Subtenant acknowledge that Landlord
is not a party to the Sublease and is not bound by the provisions thereof, and
recognize that, accordingly, Landlord has not, and will not, review or pass upon
any of the provisions of the Sublease. Nothing contained herein shall be
construed as an approval of, or ratification by Landlord of, any of the
particular provisions of the Sublease or a modification or waiver of any of the
terms, covenants and conditions of the Lease or as a representation or warranty
by Landlord.

9. Default; Remedies. Any breach or violation of any provisions of the Lease by
Subtenant (continuing beyond the expiration of applicable notice and cure
periods in the Lease) shall be deemed to be and shall constitute a default by
Tenant under the Lease. In the event (a) of any default by Tenant or Subtenant
in the full performance and observance of any of their respective obligations
under this Agreement, which default shall not be cured within thirty (30) days
after notice to the party in default (with a copy of such notice delivered to
the other party at the same time), or (b) any representation or warranty of
Tenant or Subtenant made herein shall prove to be false or misleading in any
material respect, then (i) such event may, at Landlord’s option, be deemed an
Event of Default by Tenant under the Lease and (ii) Landlord may give written
notice of such default to the party in violation (with a copy of such notice
delivered to the other party at the same time), and if such violation shall not
be discontinued or corrected within thirty (30) days after the giving of such
notice, Landlord may, in addition to Landlord’s other remedies, revoke this
Agreement and, as between Subtenant and Landlord, Subtenant shall have no
further rights with respect to the Subleased Premises. Subject to Landlord’s
right to require Subtenant to attorn or enter into a direct lease under
Paragraph 3 hereof, if Subtenant shall fail to vacate and surrender the
Subleased Premises upon the expiration, rejection or earlier termination
(whether voluntary or involuntary) of the Lease, Landlord shall be entitled to
all of the rights and remedies which are available to a landlord against a
tenant holding over after the expiration of a term. Subtenant expressly waives
for itself and for any person claiming through or under Subtenant, any rights
which Subtenant or any such person may have under 11 U.S.C. §365(h), including,
without limitation, any right to remain in possession of the Premises under
§365(h)(1)(A)(ii) and any right of offset under §365(h)(1)(B) against any
amounts due and owing to Landlord.



--------------------------------------------------------------------------------

10. Notices.

(a) Any notices given under this Agreement shall be effective only if in writing
and given in the manner notices are required to be given under the Lease,
addressed to the Tenant at the address set forth in the Lease with respect to
the Tenant, addressed to the Landlord at the following address, with a copy to
Landlord, Attention: Regional General Counsel:

c/o Boston Properties Limited Partnership

Prudential Center

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199-8103

with respect to the Landlord, and at the Subleased Premises with respect to
Subtenant, or at such other address for such purpose designated by notice in
accordance with the provisions hereof.

(b) Tenant and Subtenant shall promptly deliver to Landlord a copy of any
default or termination notice sent or received by either party with respect to
the Sublease.

(c) Except as otherwise provided herein, all such notices shall be effective
when received; provided, that (i) if receipt is refused, notice shall be
effective upon the first occasion that such receipt is refused, or (ii) if the
notice is unable to be delivered due to a change of address of which no notice
was given, notice shall be effective upon the date such delivery was attempted.

11. Brokerage.

(a) Tenant represents, warrants and covenants to Landlord that Tenant has dealt
with no broker in connection with the Sublease other than Cresa Partners and
Colliers International (together, the “Broker”). In the event any claim is made
against Landlord relative to dealings by Tenant with any broker in connection
with the Sublease, Tenant shall defend the claim against Landlord with counsel
of Tenant’s selection first approved by Landlord and save harmless and indemnify
Landlord on account of loss, cost or damage which may arise by reason of such
claim. Tenant agrees that it shall be solely responsible for the payment of
brokerage commissions to the Broker.

(b) Subtenant represents, warrants and covenants to Landlord that Subtenant has
dealt with no broker in connection with the Sublease other than the Broker. In
the event any claim is made against Landlord relative to dealings by Subtenant
with any other broker in connection with the Sublease, Subtenant shall defend
the claim against Landlord with counsel of Subtenant’s selection first approved
by Landlord and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim.



--------------------------------------------------------------------------------

12. Assignment of Sublease Rents.

(a) Subject to the license granted in this paragraph, Tenant hereby
unconditionally and irrevocably grants, transfers, assigns and sets over to
Landlord all of Tenant’s interest in the rents, issues and profits of the
Sublease (collectively, the “Sublease Rents”), together with full power and
authority, in the name of Tenant, or otherwise, to demand, receive, enforce,
collect or receipt for any or all of the foregoing, to endorse or execute any
checks or other instruments or orders, to file any claims and to take any other
action which Landlord may deem necessary or advisable in connection therewith;
provided, that no exercise of such rights by Landlord shall release Tenant from
any of its obligations under the Lease or the Sublease. Tenant intends that the
assignment described in this Paragraph 12 shall be a present, actual, absolute
and unconditional assignment; provided, however, that except to the extent
specified by Landlord in a notice or demand given to Tenant and Subtenant
exercising Landlord’s right to collect the Sublease Rents directly from
Subtenant, Tenant shall have a license to collect the Sublease Rents, but
neither prior to accrual nor more than one month in advance (except for security
deposits and escalations provided for in the Sublease). Tenant hereby
irrevocably authorizes Subtenant to rely upon and comply with any such notice or
demand by Landlord for the payment to Landlord of any Sublease Rents due or to
become due, and Subtenant will have no obligation to inquire as to the propriety
of any such notice or demand, or to see to the application of any amounts so
paid. Landlord shall be accountable only for the Sublease Rents actually
collected hereunder and not for the rental value of the Subleased Premises.

(b) Neither this Agreement nor the assignment described in this Paragraph 12 nor
any action or inaction on the part of Landlord shall constitute an assumption on
the part of Landlord of any duty or obligation under the Sublease, nor shall
Landlord have any duty or obligation to make any payment to be made by Tenant
under the Sublease or the Lease, or to present or file any claim, or to take any
other action to collect or enforce the payment of any amounts which have been
assigned to Landlord or to which it may be entitled hereunder at any time or
times. The collection and application of the Sublease Rents or other charges, or
any other action taken by Landlord in connection therewith, shall not (i) cure
or waive any default under the Lease, (ii) waive or modify any notice thereof
theretofore given by Landlord, (iii) create any direct tenancy between Landlord
and Subtenant, or (iv) otherwise limit in any way the rights of Landlord
hereunder or under the Lease.

(c) Tenant, at its expense, will execute and deliver all such instruments and
take all such action as Landlord, from time to time, may reasonably request in
order to obtain the full benefits of the assignment provided for in this
Paragraph 12.

(d) All Sublease Rents collected by Landlord (less the cost of collection
reasonably incurred, including, without limitation, reasonable attorneys’ fees)
under this Paragraph 12 will be applied against Tenant’s obligations under the
Lease.



--------------------------------------------------------------------------------

13. Miscellaneous.

(a) Remedies Cumulative. Each right and remedy of Landlord provided for in this
Agreement or in the Lease shall be cumulative and shall be in addition to every
other right and remedy provided for herein and therein or now or hereafter
existing at law or in equity or by statute or otherwise, and the exercise by
Landlord of any one or more of the rights or remedies so provided for or
existing shall not preclude the simultaneous or subsequent exercise by Landlord
of any or all other rights or remedies so provided for or so existing.

(b) Landlord’s Liability. Landlord’s liability under this Agreement shall be
limited to the same extent Landlord’s liability is limited under the Lease.

(c) Successors and Assigns. The terms and provisions of this Agreement shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no violation of the provisions of this
Agreement shall operate to vest any rights in any successor or assignee of
Tenant or Subtenant.

(d) Captions. The captions contained in this Agreement are for convenience only
and shall in no way define, limit or extend the scope or intent of this
Agreement, nor shall such captions affect the construction hereof.

(e) Counterparts. This Agreement may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

(f) No Privity of Estate. It is expressly understood and agreed that, except
with respect to Landlord’s election to have Subtenant attorn to or enter into a
direct lease with Landlord pursuant to Section 3 above, neither this Agreement
nor any direct dealings between Landlord and Subtenant during the term of the
Sublease (including, without limitation, the direct billing by Landlord to
Subtenant of work order, or other charges relating to Subtenant’s occupancy)
shall create or constitute, or shall be deemed to create or constitute, privity
of estate, any landlord-tenant relationship, or occupancy or tenancy agreement
between Landlord and Subtenant.

(g) Binding Effect. This Agreement is offered to Tenant and Subtenant for
signature and it is understood that this Agreement shall be of no force and
effect and shall not be binding upon Landlord unless and until Landlord shall
have executed and delivered a copy of this Agreement to both Tenant and
Subtenant.

(h) Review of Sublease. To the extent permitted by the terms of the Lease,
Tenant shall reimburse Landlord for any fees which may be charged by Landlord
and for any costs incurred by Landlord in connection with the Sublease,
including, without limitation, the costs of making investigations as to the
acceptability of the proposed subtenant and legal costs incurred in connection
with the granting of this Agreement. Such amounts, if any, shall be due and
payable concurrently with the execution and delivery of this Agreement by
Tenant.

(i) Compliance with Laws. Without limiting the obligations under the Lease,
Tenant shall be responsible in connection with the Sublease, at its sole cost
and expense, for performing all work necessary to comply with all applicable
laws, ordinances, rules, regulations, statutes, by-laws, court decisions and
orders and requirements of all public authorities and insurers of the Building
and other requirements of the Lease with respect to insurance obligations of
Tenant.



--------------------------------------------------------------------------------

(j) Conflict. If there shall be any conflict or inconsistency between the terms,
covenants and conditions of this Agreement or the Lease and the terms, covenants
and conditions of the Sublease, then the terms, covenants and conditions of this
Agreement and the Lease shall prevail. In the event that there shall be any
conflict or inconsistency between this Agreement and the Lease, such conflict or
inconsistency shall be determined for the benefit of Landlord.

(k) Agreement Limited. This Agreement shall be deemed limited solely to the
Sublease, and Landlord reserves the right to consent or withhold consent and all
other rights as set forth in and in accordance with the Lease with respect to
any other matters.

(l) Alterations. Tenant and Subtenant acknowledge that any additions,
alterations, demolitions or improvements to be performed in connection with the
Sublease shall be first approved by Landlord in accordance with the Lease and
subject to all of the terms and conditions of the Lease. Without limitation,
Landlord acknowledges that Subtenant plans to enhance the main entry to the
Premises with additional glass walls in place of drywall and to construct a new
reception area, subject to Landlord’s timely review and approval. Within thirty
(30) days after receipt of an invoice from Landlord, Tenant shall pay to
Landlord as a fee for Landlord’s review of any work or plans in connection with
the Sublease, as Additional Rent, an amount equal to the sum of: (i) $150.00 per
hour for senior staff and $100.00 per hour for junior staff, plus (ii) third
party expenses incurred by Landlord to review such plans and work. Upon the
expiration or earlier termination of the Sublease, at Landlord’s option, Tenant
and Subtenant shall at their expense remove all such additions, alterations and
improvements and restore the Subleased Premises to its original condition. All
contractors, vendors and service providers requiring access to the Subleased
Premises or the Building shall be subject to Landlord’s prior and continuing
review and approval with respect to insurance, security and operational matters,
if and as provided in the Lease.

(m) Terms. Terms defined in the Lease and used, but not defined, herein shall
have the meanings ascribed to them in the Lease.

(n) Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the matters contained herein and may not be modified,
amended or otherwise changed except by written instrument signed by the parties
sought to be bound.

(o) Partial Invalidity. If any term, provision or condition contained in this
Agreement shall, to any extent, be invalid or unenforceable, the remainder of
this Agreement, or the application of such term, provision or condition to
persons or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Agreement shall be valid and enforceable to the
fullest extent possible permitted by law.



--------------------------------------------------------------------------------

(p) Attorneys’ Fees. If any party commences litigation for the specific
performance of this Agreement, for damages for the breach hereof or otherwise
for enforcement of any remedy hereunder, the parties hereto agree to and hereby
do waive any right to a trial by jury and, in the event of any such commencement
of litigation, the prevailing party shall be entitled to recover from the other
party such costs and reasonable attorneys’ fees as may have been incurred.

(q) Authority. Tenant and Subtenant each respectively represent, warrant and
covenant to Landlord that (i) each is a duly formed and existing entity
qualified to do business in the jurisdiction in which the Building is located
and (ii) each has full right, power and authority to enter into this Agreement
and that the persons or person executing this Agreement on behalf of Tenant and
Subtenant, as the case may be, are duly authorized to do so.

(r) Governing Law. This Agreement shall for all purposes be construed in
accordance with, and governed by, the laws of the jurisdiction in which the
Building is located.

(s) OFAC. As an inducement to Landlord to enter into this Agreement, Subtenant
hereby represents, warrants and covenants to Landlord that: (i) Subtenant is
not, nor is it controlled nor is more than 10% of it owned, directly or
indirectly by, any person, group, entity or nation named on any list issued by
the Office of Foreign Assets Control of the United States Department of the
Treasury (“OFAC”) pursuant to Executive Order 13224 or any similar list or any
law, order, rule or regulation or any Executive Order of the President of the
United States as a terrorist, “Specially Designated National and Blocked Person”
or other banned or blocked person (any such person, group, entity or nation
being hereinafter referred to as a “Prohibited Person”); (ii) Subtenant is not
(nor is it controlled nor is more than 10% of it owned, directly or indirectly,
by any person, group, entity or nation which is) acting directly or indirectly
for or on behalf of any Prohibited Person; and (iii) from and after the
effective date of the above-referenced Executive Order, Subtenant (and any
person, group, or entity which Subtenant controls, directly or indirectly) has
not conducted nor will conduct business nor has engaged nor will engage in any
transaction or dealing with any Prohibited Person that may cause or causes
Landlord to be in violation of the U.S. Patriot Act or any OFAC rule or
regulation, including, without limitation, any assignment of this Consent or any
further subletting, if, and to the extent, permitted hereunder, of all or any
portion of the Subleased Premises or the making or receiving of any contribution
of funds, goods or services to or for the benefit of a Prohibited Person in
violation of the U.S. Patriot Act or any OFAC rule or regulation. In connection
with the foregoing, it is expressly understood and agreed that (x) any breach by
Subtenant of the foregoing shall be deemed a default by Subtenant under
Paragraph 9 above, and shall be covered by the indemnity provisions of the
Lease, and (y) the representations, warranties and covenants contained in this
subsection shall be continuing in nature and shall survive the expiration or
earlier termination of the Sublease.

(t) Profits. Landlord and Tenant acknowledge and agree that any
“Assignment/Sublease Profits” (as such term is defined in the Lease) associated
with the Sublease shall be paid to Landlord as determined by Landlord in
accordance with the terms of the Lease.



--------------------------------------------------------------------------------

(u) Subrogation. Any insurance policy carried by Landlord with respect to its
property shall include a clause or endorsement denying to the insurer rights of
subrogation against the Subtenant to the extent rights have been waived by
Landlord prior to the occurrence of injury or loss. Landlord hereby waives any
rights of recovery against Subtenant or its employees, agents, officers and
directors for injury or loss due to hazards covered by such insurance (or, if
greater, the insurance required under the Lease to be carried by Landlord) to
the extent of the indemnification received thereunder.

[Signatures on next page.]



--------------------------------------------------------------------------------

EXECUTED under seal as of the date and year first above written.

 

WITNESS:          LANDLORD:

/s/ Casey Torto

    BP 140 KENDRICK STREET PROPERTY LLC, a     Delaware limited liability
company     BY: BP 140 KENDRICK STREET LLC, a Delaware     limited liability
company, its managing member     BY: BOSTON PROPERTIES LIMITED PARTNERSHIP, a  
  Delaware limited partnership, its managing member     BY: BOSTON PROPERTIES,
INC., a Delaware     corporation, its general partner     By:  

/s/ Patrick Mulvihill

    Name:   Patrick Mulvihill     Title:   Vice President, Leasing WITNESS:    
TENANT:

/s/ Christopher MacKrell

    PTC INC., a Delaware corporation     By:  

/s/ Aaron Von Staats

    Name:   Aaron Von Staats     Title:   Executive Vice President, General
Counsel WITNESS:     SUBTENANT:

/s/ Kelley Wharff

    CHIASMA, INC.     By:  

/s/ Raj Kannan

    Name:   Raj Kannan     Title:   Chief Executive Officer